10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 1 of 61 PagelD #: 1

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND

GERALD JOSEPH LOVOI, derivatively on
behalf of CVS HEALTH CORPORATION,

Plaintiffs,
v.

FERNANDO AGUIRRE, MARK T.
BERTOLINI, RICHARD M. BRACKEN, C.
DAVID BROWN II, ALECIA A.
DECOUDREAUX, NANCY-ANN M.
DEPARLE, DAVID W. DORMAN, ROGER
N. FARAH, ANNE M. FINUCANE,
ROBERT O. KRAFT, EDWARD J.
LUDWIG, LARRY J. MERLO, JEAN-
PIERRE MILLON, MARY L. SCHAPIRO,
RICHARD J. SWIFT, WILLIAM C.
WELDON, TONY L. WHITE,

Defendants,

-and-

CVS HEALTH CORPORATION, a Delaware

Corporation,

Nominal Defendant.

Page 1 COMPLAINT

 

Case No.

VERIFIED STOCKHOLDER
DERIVATIVE COMPLAINT FOR
VIOLATIONS OF SECURITIES
LAWS AND BREACH OF
FIDUCIARY DUTY

JURY TRIAL DEMANDED

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 2 of 61 PagelD #: 2

Plaintiff Gerald Joseph Lovoi (“Plaintiff”), derivatively on behalf of CVS Health
Corporation (“CVS” or the “Company”’), brings the following Stockholder Derivative Complaint
(the “Complaint”) against the Company’s board of directors (the “Board”) and executive officers
for breaches of fiduciary duties. Except for allegations specifically pertaining to Plaintiff and
Plaintiff's own acts, the allegations in the Complaint are based upon information and belief, which
include but are not limited to: (i) the Company’s public filings with the United States Securities
and Exchange Commission (the “SEC”); (ii) pleadings filed in Anarkat v. CVS Health Corp. et al,
Case No. 1:19-cv-00437 (D.R.L.) and Waterford Township Police & Fire Ret. Sys. v. C VS Health
Corporation et al, Case No. 1:19-cv-00434 (D.R.L); (iii) corporate governance documents
available on the Company’s website; and (iv) other publicly available information.

NATURE OF THE ACTION

1. This is a stockholder derivative action brought by Plaintiff, a stockholder of CVS,
on behalf of the Company against the Defendants. This action alleges breaches of fiduciary duty
by the Board and senior executive officers occurring from at least February 9, 2016 and February
28, 2019. During that time the Defendants (as defined herein) caused or allowed CVS to issue or
make materially false and misleading statements concerning the Company’s financial condition
and business operations. Additionally, the Defendants caused or allowed CVS to file false and
misleading statements with the SEC.

2, On May 21, 2015, CVS announced that it had entered into a definitive agreement
to acquire Omnicare for $98.00 per share in cash, with a total transaction value of $12.7 billion
(including $2.3 billion in debt). In announcing the transaction, the Company stated that it expected
“to achieve significant purchasing and revenue synergies as well as operating efficiencies” from

the acquisition and would “continue to have a solid balance sheet.” The Omnicare transaction

Page 2—COMPLAINT

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 3 of 61 PagelD #: 3

closed on August 18, 2015.

3. Between February 9, 2016 and February 20, 2019, the Defendants caused the
Company to make false and misleading statements concerning the performance of Omnicare’s
long-term care (“LTC”) business. In press releases and Forms 10-Q and 10-K, the Company failed
to disclose the financial performance of the LTC business. There were no disclosures concerning
customer losses in the LTC business, or how synergies impacted customer retention, or even how
the financial performance of the LTC business impacted the Company’s financial performance.

4, On August 8, 2018, the Company filed a Form 10-Q with the SEC that discussed
challenges in the LTC business, such as lower client retention rates and a forecasted deterioration
in financial results in 2018 and 2019. The challenges led to a goodwill impairment charge of $3.9
billion. On February 20, 2019, the Company issued a press release disclosing financial results for
the fourth quarter and full year 2018. The press release disclosed a new goodwill impairment
charge of $2.2 billion, linked to the financial results of the LTC business. The new impairment
charge lowered the goodwill from the Omnicare acquisition to approximately $431 million, a 95%
drop from the $9 billion CVS determined that it had obtained when it acquired Omnicare. Even
still, the Company did not disclose information about customer losses, synergies, or how the LTC
business impacted the Company’s financial performance.

5. CVS’s false and misleading statements have damaged the company. Between
January 2, 2018 and March 6, 2019, CVS’s stock dropped 26.5%, a loss of $25.3 billion in market
share. In addition, the false and misleading statements have subjected CVS to two securities class
actions, Anarkat v. CVS Health Corp. et al, Case No. 1:19-cv-00437 (D.R.I.) and Waterford
Township Police & Fire Ret. Sys. v. CVS Health Corporation et al, Case No. 1:19-cv-00434

(D.R.1.), that assert that statements made between February 9, 2016 and February 20, 2019 were

Page 3 -COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 4 of 61 PagelD #: 4,

false and misleading and/or failed to disclose the performance of the LTC business. The lawsuits
expose CVS to millions of dollars in legal fees and potential damages. Finally, the misconduct has

damaged CVS’s credibility and reputation.

6. Through this action, Plaintiffs seek to hold the Board and executive officers
accountable for making or causing the Company to make false and misleading statements in breach

of their fiduciary duties to the Company.

PARTIES
A. Plaintiff
7. Plaintiff Gerald Joseph Lovoi is a current stockholder of CVS and has continuously
held CVS stock during all times relevant hereto. Plaintiff is committed to retaining CVS shares
through the pendency of this action to preserve his standing. Plaintiff is a longstanding holder of
shares of CVS. Plaintiff will adequately and fairly represent the interests of CVS and its
stockholders in enforcing its rights.

B. Nominal Defendant

8. Nominal Defendant CVS is a corporation organized and existing under the laws of
the State of Delaware. The Company’s principal executive offices are located at One CVS Drive,
Woonsocket, Rhode Island, 02895.

C. Individual Defendants

9. Defendant Larry J. Merlo has served as President and a director of the Company

since 2010, and has been CEO of the Company since 2011.

10. Defendant Eva C. Boratto has served as Executive Vice President and CFO of the

Company since 2018.

Page 4 COMPLAINT

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 5 of 61 PagelD #: 5

11. Defendant David M. Denton served as the Company’s Executive Vice President

and CFO from 2010 to 2018.

12. Defendant Jonathan C. Roberts has served as the Company’s Executive Vice
President and COO since March 2017.

13. Defendant Robert O. Kraft served as EVP of CVS and President — Omnicare from
August 2015 to October 2017. Kraft had previously served as Senior Vice President and CFO of
Omnicare from 2012 to 2015.

14. Defendant Fernando Aguirre has been a director of the Company since 2018.
Defendant Aguirre joined the Audit Committee in November 2018.

15. Defendant Mark T. Bertolini has been a director of the Company since 2018.

16. Defendant Richard M. Bracken has been a director of the Company since 2015.

17. Defendant C. David Brown II has been a director of the Company since 2007.

18. Defendant Alecia A. DeCoudreaux has been a director of the Company since 2015.
Defendant DeCoudreaux is a member of the Audit Committee.

19. Defendant Nancy-Ann M. DeParle has been a director of the Company since 2013.

20. Defendant David W. Dorman has been a director of the Company since 2006.
Defendant Dorman also serves as Chair of the Board.

21. Defendant Roger N. Farah has been a director of the Company since 2018.

22. | Defendant Anne M. Finucane has been a director of the Company since 2011.

23. Defendant Edward J. Ludwig has been a director of the Company since 2018.
Defendant Ludwig is a member of the Audit Committee, having joined in November 2018.

24. Defendant Jean-Pierre Millon has been a director of the Company since 2007.

Defendant Millon is a member of the Audit Committee.

Page 5 -COMPLAINT

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 6 of 61 PagelD #: 6

25. Defendant Mary L. Schapiro has been a director of the Company since 2017. Mary

Schapiro is a member of the Audit Committee.

26. Defendant Richard J. Swift has been a director of the Company since 2006.

Defendant Swift is Chair of the Audit Committee.

27. Defendant William C. Weldon has been a director of the Company since 2013.

 

28. Defendant Tony L. White has been a director of the Company since 2011,

29, Defendants Merlo, Boratto, Denton and Roberts are herein referred to as “Officer
Defendants.”

30. Defendants Aguirre, Bertolini, Bracken, Brown, DeCoudreaux, DeParle, Dorman,
Farah, Finucane, Ludwig, Merlo, Millon, Schapiro, Swift, Weldon and White are herein referred
to as “Director Defendants.”

JURISDICTION AND VENUE
31. This court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) because}
plaintiffs claims arise under Section 14(a) of the Exchange Act. This court has supplemental
jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. § 1367(a).

32. This court has personal jurisdiction over each defendant named herein because each
Defendant is either a corporation that conducts business in and maintains operations in this District
or is an individual who has sufficient minimum contacts with this District so as to render the
exercise of jurisdiction by this District permissible under traditional notions of fair play and

substantial justice.

33, Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

Page 6 -COMPLAINT

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 7 of 61 PagelD #: 7

U.S.C. § 78aa, as well as under 28 U.S.C. § 1391, because CVS conducts regular, sustained

business activity in this District and a substantial amount of the wrongs complained of herein

occurred in this District.

FURTHER SUBSTANTIVE ALLEGATIONS

A. Company Background

34. CVS provides pharmacy and health services throughout the United States. As of
December 31, 2018, CVS had more than 9,900 retail locations, 1,100 walk-in medical clinics,
numerous specialty pharmacy services, and total revenues of $194.5 billion.

35. On May 21, 2015, CVS announced that it had entered into a definitive agreement
to acquire Omnicare for $98.00 per share in cash, with a total transaction value of $12.7 billion
(including $2.3 billion in debt), In announcing the transaction, the Company stated that it expected
“to achieve significant purchasing and revenue synergies as well as operating efficiencies” from
the acquisition and would “continue to have a solid balance sheet.” The Omnicare transaction
closed on August 18, 2015.

36. In its Form 10-Q filed with the SEC on October 30, 2015, the Company called
Omnicare’s LTC business “the nation’s largest provider of pharmaceuticals, related pharmacy
consulting and other ancillary services to chronic care facilities.” The Form 10-Q further stated
that CVS acquired Omnicare “to expand its operations in dispensing prescription drugs to assisted-
living and long-term care facilities, and to broaden its presence in the specialty pharmacy business
as the Company seeks to serve a greater percentage of the growing senior patient population in the
United States.” In a press release issued October 30, 2015, the Company noted that its Pharmacy

Services Segment would include Omnicare’s specialty pharmacy Advanced Care Scripts, while

Page 7 COMPLAINT

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 8 of 61 PagelD #: 8

the Retail Pharmacy Segment would include Omnicare’s LTC operations, as well as Omnicare’s
commercialization services (RxCrossroads), supply chain solutions and patient support services.
The Retail Pharmacy segment was renamed the “Retail/LTC Segment.” The LTC operations
include distributing pharmaceutical products, related pharmacy consulting and other ancillary

services to chronic care facilities and other care settings.

B. CVS’s False and Misleading Statements

37. Between October 30, 2015 and February 28, 2019, Defendants caused the Company
to make false and misleading statements concerning the successful integration of Omnicare. These
statements failed to disclose the financial performance of the Omnicare assets, as well as issues
with synergies and customer retention.

a. False and Misleading Statements Concerning Omnicare’s Financial
Performance
38. The Company touted the Omnicare acquisition when financial results were

positive, but the Omnicare assets were not mentioned when the reverse was true. In a press release
issued on October 30, 2015, the Company stated: “Revenues in the Retail/LTC Segment increased
6.9%, or $1.2 billion, to $17.9 billion in the three months ended September 30, 2015.
Approximately half of the increase was driven by the addition of LTC operations acquired as part
of the Omnicare acquisition in August 2015.” Overall, net revenues increased 10.3% to $38.6
billion compared to third quarter of 2014, and revenues in the Pharmacy Services segment
increased 13.3% to $25.5 billion. The increase was primarily driven by growth in specialty
pharmacy and pharmacy network claims.” Operating profits increased for both the Pharmacy
Services segment and the Retail/LTC segment. According to the Company, “Tbjoth [the Pharmacy

Services and Retail/LTC] segments benefited from the Omnicare acquisition, increased generic

Page 8 -COMPLAINT

 

 
10

11

12

13.

14

15

16

17

18

19

20

21

22

23

24

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 9 of 61 PagelD #: 9

drugs dispensed and favorable purchasing economics.”

39. These statements were echoed in the Form 10-Q filed with the SEC on October 30,
2015. The Company noted both the Pharmacy Services and Retail/LTC segments “benefited from
the Omnicare acquisition” in terms of an increase in net revenues. Furthermore, “[t]he increase in
gross profit dollars was primarily driven by the addition of LTC, same store sales and new store
sales, as well as favorable purchasing economics, partially offset by continued reimbursement
pressure” while an increase in pharmacy revenues as a percentage of total revenues “was due to
pharmacy revenues growing faster than front store revenues, as well as the acquisition of
Omnicare.”

40. Inthe press release issued on February 9, 2016 concerning CVS’s financial results
for fourth quarter and full year 2015, the Company again touted the positive impact of the
Omnicare acquisition on the Company’s financial performance. For example, the press release
noted that revenues in the Pharmacy Services segment increased in the fourth quarter of 2015,
which was “primarily driven by growth in specialty pharmacy, which includes the impact of the
[Omnicare acquisition], and pharmacy network claims.” Similarly, approximately half of the
increased revenues in the Retail/LTC segment was “driven by the addition of [LTC] operations
acquired as part of the Omnicare acquisition.” And both the Pharmacy Services and Retail/LTC
segments “benefited from the Omnicare acquisition” in terms of increased operating profit.”

41. The Form 10-K filed with the SEC on February 9, 2016 repeated these statements.
“Both [the Pharmacy Services and Retail/LTC] segments benefited from the Omnicare
acquisition” in terms of increased net revenues. Increased net revenues in the Pharmacy Services
segment was “primarily due to growth in specialty pharmacy, driven by new clients, increased

volume from new products and the addition of the specialty pharmacy operations of Omnicare, as

Page 9 -COMPLAINT

 

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 10 of 61 PagelD #: 1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

well as inflation and increased pharmacy network claims.” Similarly, increased net revenues in the
Retail/LTC segment were “primarily driven by the acquisition of Omnicare, a same store sales
increase of 1.7%, and net revenues from new and acquired stores.” Gross profits in the Retail/LTC
segment increased as well, “primarily driven by the addition of LTC, same store sales and new
store sales, increased generic dispensing, as well as favorable purchasing economics, partially
offset by continued reimbursement pressure.”

42. The Company continued to attribute positive financial results to Omnicare in the
first quarter of 2016. In a press release issued on May 3, 2016 concerning the financial results for
first quarter 2016, the Company stated: “Revenues in the Retail/LTC Segment increased 18.6%,
or $3.2 billion, to $20.1 billion, in the three months ended March 31, 2016. The increase was
primarily driven by the addition of the [LTC] operations acquired as part of the acquisition of
[Omnicare], the addition of the pharmacies and clinics of Target Corporation (“Target”) acquired
in December 2015 and pharmacy same store sales growth.” And as with previous statements, the
press release noted that “[bJoth [the Pharmacy Services and Retail/LTC] segments benefited from
the Omnicare acquisition and increased generic drugs dispensed.”

43. The positive impact of the Omnicare acquisition was also touted in the Form 10-Q
filed with the SEC on May 3, 2016. Increased net revenues in the Pharmacy Services segment
were “primarily driven by growth in increased volume in pharmacy network claims and growth in
specialty pharmacy, including the addition of ACS which was acquired through the Omnicare
acquisition in August 2015.” Increased net revenues in the Retail/LTC segment were “primarily
due to the addition of LTC and the pharmacies and clinics of Target, as well as increased pharmacy
same store sales.” Gross profits were “positively affected by an increase in generic dispensing

rates, as well as volume from the acquisitions of Omnicare and the pharmacies and clinics of Target

Page 10 COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 11 of 61 PagelD #: 1,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

compared to the prior year.”

44, On August 2, 2016, the Company issued a press release concerning CVS’s financial
results for the second quarter of 2016. Again, the Company pointed to the Omnicare acquisition
as contributing to CVS’s positive financial results. For example, the press release noted that an
increase in revenues in the Retail/LTC segment was “primarily driven by the addition of the [LTC]
pharmacy operations acquired as part of the acquisition of [Omnicare], the addition of the
pharmacies and clinics of Target Corporation (“Target”) acquired in December 2015 and
pharmacy same store sales growth.” And “[bJoth [the Pharmacy Services and Retail/LTC]
segments benefited from the Omnicare acquisition and increased generic drugs dispensed” in terms
of operating profit.

45. As in previous months, the Form 10-Q filed with the SEC on August 2, 2016
repeated Omnicare’s positive contribution to the Company. Net revenues increased, and “part of
the increase was driven by the acquisitions of Omnicare in August 2015 and the pharmacies and
clinics of Target in December 2015, which positively affected both [the Pharmacy Services and
Retail/LTC] segments.” Gross profits “were positively affected by an increase in generic
dispensing rates, an increase in pharmacy network claims and specialty growth in the Pharmacy
Services Segment compared to the prior year, as well as volume from the acquisitions of Omnicare
and the pharmacies and clinics of Target.” The Form 10-Q specified that net revenues in the
Pharmacy Services segment increased “primarily due to increased pharmacy network claims,
growth in specialty pharmacy, including the addition of [ACS] through the acquisition of
Omnicare, and inflation, partially offset by increased generic dispensing and price compression,”
while gross profit for the Pharmacy Services segment increased “primarily due to growth in

specialty pharmacy, including the addition of ACS, growth in Medicare Part D lives, higher

Page 11 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 12 of 61 PagelD #: 1

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

generic dispensing and favorable purchasing economics, partially offset by price compression.”
The Form 10-Q was blunt about Omnicare’s impact on the Retail/LTC segment: “Tnjet revenues
(for Retail/LTC] were positively affected by the addition of LTC.” An increase in gross profit was
“primarily driven by the addition of LTC and the pharmacies and clinics of Target, as well as same
store sales, partially offset by continued reimbursement pressure.”

46. Approximately one year after the Omnicare acquisition closed, the Company was
still pointing to Omnicare as contributing to the Company’s positive financial results. A press
release issued on November 8, 2016 concerning CVS’s third quarter 2016 financial results noted:
“Revenues in the Retail/LTC Segment increased 12.5%, or $2.2 billion, to approximately $20.1
billion, in the three months ended September 30, 2016. The increase was primarily driven by the
addition of the [LTC] pharmacy operations acquired as part of the acquisition of [Omnicare], the
addition of the pharmacies and clinics of Target Corporation (“Target”) acquired in December
2015 and pharmacy same store sales growth.” The press release further noted that the Retail/LTC
Segment was “also positively affected by the acquisition of the pharmacies and clinics of Target
and the acquisition of Omnicare’s LTC business as well as an improved front store margin rate.”

47, The Form 10-Q filed with the SEC on November 8, 2016 also asserted Omnicare’s
positive impact on CVS. “Part of the increase [in net revenues] was driven by the acquisition of
Omnicare in August 2015, which positively affected both segments, and the pharmacies and clinics
of Target in December 2015, which positively affected the Retail/LTC Segment.” Gross profits
“were positively affected by an increase in generic dispensing rates, an increase in pharmacy
network claims and specialty growth in the Pharmacy Services Segment compared to the prior
year, as well as volume from the acquisitions of Omnicare and the pharmacies and clinics of|

Target.” The increase in net revenues in the Pharmacy Services segment was “primarily due to

Page 12 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 13 of 61 PagelD #: 1

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

increased pharmacy network claims, growth in specialty pharmacy, including the addition of
[ACS] through the acquisition of Omnicare, and inflation, partially offset by increased generic
dispensing and price compression.” Net revenues [in the Retail/LTC segment] were “positively
affected by the addition of LTC which was acquired in August 2015.” And an increase in gross
profits in the Retail/LTC segment was “primarily driven by the addition of the pharmacies and

clinics of Target and LTC, as well as same store sales, partially offset by continued reimbursement

pressure.”

48. | The Company’s tone began to change in 2017. Ina press release issued on February
9, 2017 concerning CVS’s fourth quarter and full year 2016 financial results, Omnicare and its

assets were barely mentioned. In fact, the only time it is mentioned is to discuss an increase in

integration costs.

49. The Form 10-K filed with the SEC on February 9, 2017 lists risks related to the

Omnicare assets for the first time:

Risks of declining gross margins in the PBM, retail pharmacy and LTC
pharmacy industries.

The PBM industry has been experiencing margin pressure as a result of competitive
pressures and increased client demands for lower prices, increased revenue sharing,
enhanced service offerings and/or higher service levels. In that regard, we maintain
contractual relationships with generic pharmaceutical manufacturers and brand
name pharmaceutical manufacturers that provide for purchase discounts and/or
rebates on drugs dispensed by pharmacies in our retail network and by our specialty
and mail order pharmacies (all or a portion of which may be passed on to clients).
Manufacturer rebates often depend on a PBM’s ability to meet contractual market
share or other requirements, including in some cases the placement of a
manufacturer’s products on the PBM’s formularies. If we lose our relationship with
one or more pharmaceutical manufacturers, or if the discounts or rebates provided
by pharmaceutical manufacturers decline, our business and financial results could
be adversely affected. Further, competitive pressures in the PBM industry have
resulted in our clients sharing in a larger portion of rebates and/or discounts
received from pharmaceutical manufacturers. Market dynamics and regulatory
changes have impacted our ability to offer plan sponsors pricing that includes the
use of retail “differential” or “spread”, which could negatively impact our future

Page 13 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 14 of 61 PagelD #: 1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

profitability. Further, changes in existing federal or state laws or regulations or the
adoption of new laws or regulations relating to patent term extensions, purchase
discount and rebate arrangements with pharmaceutical manufacturers, or to
formulary management or other PBM services could also reduce the discounts or
rebates we receive. In addition, changes in federal or state laws or regulations or
the adoption of new laws or regulations relating to claims processing and billing,
including our ability to use MAC lists and collect transmission fees, could adversely

impact our profitability.

Our retail pharmacy, specialty pharmacy and LTC pharmacy operations have also
been affected by the margin pressures described above, including client demands
for lower prices, generic pricing and network reimbursement pressure. In addition,
as competition increases in the markets in which we operate, a significant increase
in general pricing pressures could occur, and this could require us to reevaluate our
pricing structures to remain competitive. A shift in the mix of our pharmacy
prescription volume towards programs offering lower reimbursement rates could

adversely affect our margins, including the shift in pharmacy mix towards 90-day
prescriptions at retail and the shift in pharmacy mix towards Medicare Part D

prescriptions.

Finally, the margins of our LTC business are further affected by the increased

efforts of health care payors to negotiate reduced or capitated pricing arrangements.

These actions could also adversely affect the margins of our LTC business.
In discussing an increase in net revenues, the Form 10-K notes that the “Retail/LTC Segment
benefited from the 2015 acquisitions of Omnicare and the pharmacies and clinics of Target.” An
increase in net revenues in CVS’s Pharmacy Services was “primarily due to increased pharmacy
network claims, growth in specialty pharmacy, including the growth in Medicare Part D, addition
of ACS Pharmacy through the acquisition of Omnicare, and inflation, partially offset by increased
generic dispensing and price compression.” An increase in net revenues in CVS’s Retail/LTC
segment was “primarily driven by the acquisitions of the pharmacies and clinics of Target and new
stores, which accounted for approximately 640 basis points of our total net revenue percentage
increase during the year, the acquisition of Omnicare’s LTC operations and a same store sales

increase of 1.9%.” For the Retail/LTC segment, the increase in gross profits was “primarily driven

by the addition of the pharmacies and clinics of Target and LTC, as well as same store sales,

Page 14 COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 15 of 61 PagelD #: 1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

partially offset by continued reimbursement pressure.” The percentage of revenues from
pharmacies increased “due to pharmacy revenues growing faster than front store revenues, largely
driven by the acquisitions of the pharmacies and clinics of Target and LTC.”

50. Apress release issued on May 2, 2017 discussed CVS’s first quarter 2017 financial
results. The press release noted that revenues increased in the Pharmacy Services segment, but
there was no mention of Omnicare. Revenues decreased for the Retail/LTC segment, and there
was no mention of Omnicare. The same is true for the Form 10-Q filed with the SEC on May 2,
2017. The Form 10-Q makes no mention of Omnicare in discussing the decreased revenues in the
Retail/LTC segment. Instead, the Form 10-Q states that revenues and gross profits will be
negatively impacted by a decrease in prescriptions and generic drugs: “Due to marketplace changes
in the latter half of 2016, we continue expect prescription growth to be negatively impacted for the
next several quarters by restricted network relationships that exclude CVS Pharmacy. Pharmacy)
revenues continue to be negatively impacted by the conversion of brand name drugs to equivalent
generic drugs, which typically have a lower selling price.”

51. Financial results for CVS’s second quarter of 2017 were discouraging, as well. A
press release issued on August 8, 2017 noted that revenues in the Retail/LTC segment decreased,
“largely driven by a 2.6% decrease in same store sales, an increase in the generic dispensing rate
and continued reimbursement pressure.” The press release also pointed to restricted networks that
exclude CVS Pharmacy, “softer customer traffic and efforts to rationalize promotional strategies”
for a decrease in sales. The only mention of anything related to Omnicare was a goodwill
impairment charge of $135 million related to RxCrossroads. The Form 10-Q filed on August 8,
2017 described the goodwill impairment charge concerning RxCrossroads:

During the second quarter of 2017, the Company pursued various strategic
alternatives for its RxCrossroads (“RxC”) reporting unit. In connection with this

Page 15 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 16 of 61 PagelD #: 1,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

ongoing effort, the Company performed an interim goodwill impairment test prior
to the annual goodwill impairment test in the third quarter. In conjunction with the
impairment test, the fair value of the RxC reporting unit was estimated to be lower
than the carrying value resulting in a $135 million goodwill impairment charge
within operating expenses. The fair value of the RxC reporting unit was determined
using a combination of a discounted cash flow model and a comparable market
transaction model. The Company also performed an impairment test of the
intangible assets of the RxC reporting unit and none were impaired at June 30,

2017.

The Form 10-Q noted that net revenues increased in the third quarter of 2017, but the increase was
attributable to the Pharmacy Services segment: “The increase is due to increases in the Pharmacy
Services Segment partially offset by decreases in the Retail/LTC Segment.” The decrease in net
revenues for the Retail/LTC segment were blamed on “continued softer customer traffic and as
promotional strategies continue to be rationalized,” a decrease in prescriptions CVS stated were
due to “marketplace changes that restrict CVS Pharmacy from participating in certain networks,”
and “the conversion of brand name drugs to equivalent generic drugs, which typically have a lower
selling price.” Gross profits decreased as well, “primarily driven by the continued reimbursement
pressure and loss of prescriptions due to previously discussed network restrictions.” There was no
mention of Omnicare’s role in the negative financial results.

52. The trend continued in the third quarter of 2017. In a press release issued on
November 6, 2017 concerning CVS’s financial results in the third quarter 2017, Defendant Merlo
stated: “The solid third quarter results we posted today keep us well on track to achieve our full-
year targets. While operating profit in the Retail/LTC Segment was impacted by the devastating
hurricanes, operating profit in the Pharmacy Services Segment was in line with expectations.”
Revenues increased in the Pharmacy Services segment, but as with the previous quarter revenues
decreased in the Retail/LTC segment. According to the press release, “[t]he decrease was largely

driven by a 3.2% decrease in same store sales, an increase in the generic dispensing rate and

Page 16 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 17 of 61 PagelD #: 1

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

continued reimbursement pressure.” And as with the previous quarter, “restricted networks that
exclude CVS Pharmacy,” “softer customer traffic and efforts to rationalize promotional strategies

and “continued reimbursement pressure” were blamed for the disappointing results.

53. The Form 10-Q filed with the SEC on November 6, 2017 repeated these sentiments:

Net revenues increased approximately $1.6 billion, or 3.5%, and $4.8 billion, or
3.7%, in the three and nine months ended September 30, 2017, respectively, as
compared to the prior year. The increase is due to increases in the Pharmacy
Services Segment partially offset by decreases in the Retail/LTC Segment. The
increase in the Pharmacy Services Segment was driven by growth in pharmacy
network claim volume attributable to net new business, brand inflation and
specialty pharmacy volume, partially offset by increased price compression and
generic dispensing. The decrease in the Retail/LTC Segment was primarily due to
a decline in same stores sales as a result of the previously-announced marketplace
changes, which began to have an impact in the fourth quarter of 2016, that restrict
CVS Pharmacy from participating in certain networks. The Retail/LTC Segment
decrease was also due to continued reimbursement pressure and an increase in the
generic dispensing rate. Generic prescription drugs typically have a lower selling
price than brand name prescription drugs.

“(C]ontinued softer customer traffic” and “promotional strategies” were also blamed for lower
same store sales, as was “the absence of leap day in the current year” in front store same store

sales. The Form 10-Q also mentioned, for the first time, that the LTC business may have a

valuation issue:

As previously discussed, the results of our annual goodwill impairment test resulted
in the fair value of our LTC reporting unit exceeding its carrying value by
approximately 1%. Our multi-year cash flow projections for our LTC reporting unit
have declined from the prior year due to customer reimbursement pressures,
industry trends such as lower occupancy rates in skilled nursing facilities, and client
retention rates. Our projected discounted cash flow model assumes future script
growth from our senior living initiative and the impact of acquisitions. Such
projections also include expected cost savings from labor productivity and other
initiatives. Our market multiple method is heavily dependent on earnings multiples
of market participants in the pharmacy industry, including certain competitors and
suppliers. If we do not achieve our forecasts, given the small excess of fair value
over the related carrying value, as well as current market conditions in the
healthcare industry, it is reasonably possible that the operational performance of
the LTC reporting unit could be below our current expectations in the near term
and the LTC reporting unit could be deemed to be impaired by a material amount.

Page 17 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document 1 Filed 01/16/20 Page 18 of 61 PagelD #: 18

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Despite this, the Form 10-Q does not mention any issues with the financial performance of the
LTC business or point to the LTC business for decreases in revenues in the Retail/LTC segment.
54. On February 8, 2018, the Company issued a press release to announce CVS’s
financial results for its fourth quarter and full year 2017. Revenues in the Pharmacy Services
segment increased in the fourth quarter of 2017, with an overall increase in revenues for the fiscal
year. Revenues also increased in the Retail/LTC segment in the fourth quarter of 2017, “primarily
driven by an increase in same store prescriptions of 2.5%, ona 30-day equivalent basis, and brand
inflation, partially offset by an increase in the generic dispensing rate and continued

reimbursement pressure.” Yet net revenues in the Retail/LTC segment decreased overall in fiscal

99 66

year 2017. The Company pointed to “restricted networks that exclude CVS Pharmacy,” “recent

generic introductions,” and “softer customer traffic and efforts to rationalize promotional
strategies” for the decrease. An increase in gross profits in the Retail/LTC segment was “offset”
by a $46 million goodwill impairment for RxCrossroads. According to the press release, “this
impairment was triggered by the Tax Cuts and Jobs Act (the “TCJA”), enacted in December 2017,
which reduced the U.S. federal corporate income tax rate from 35% to 21%. As a result of this
change in rates, RxCrossroads’ deferred income tax liabilities decreased and its net assets
increased. RxCrossroads was subsequently sold on January 2, 2018 below its net asset value.”

55. The Form 10-K filed with the SEC on February 14, 2018 highlighted risks in the
LTC business that are disconnected from the described bases for the poor financial results. For
example, the Form 10-K notes that there is a risk of declining gross margins in the LTC unit:

Risks of declining gross margins in the PBM, retail pharmacy and LT Cc
pharmacy industries.

The PBM industry has been experiencing margin pressure as a result of competitive
pressures and increased client demands for lower prices, increased revenue sharing,
enhanced service offerings and/or higher service levels. In that regard, we maintain

Page 18 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 19 of 61 PagelD #: 1,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

contractual relationships with generic pharmaceutical manufacturers and brand
name pharmaceutical manufacturers that provide for purchase discounts and/or
rebates on drugs dispensed by pharmacies in our retail network and by our specialty
and mail order pharmacies (all or a portion of which may be passed on to clients).
Manufacturer rebates often depend on a PBM’s ability to meet contractual market
share or other requirements, including in some cases the placement of a
manufacturer’s products on the PBM’s formularies. If we lose our relationship with
one or more pharmaceutical manufacturers, or if the discounts or rebates provided
by pharmaceutical manufacturers decline, our business and financial results could
be adversely affected. Further, competitive pressures in the PBM industry have
resulted in our clients sharing in a larger portion of rebates and/or discounts
received from pharmaceutical manufacturers. Market dynamics and regulatory
changes have impacted our ability to offer plan sponsors pricing that includes the
use of retail “differential” or “spread”, which could negatively impact our future
profitability. Further, changes in existing federal or state laws or regulations or the
adoption of new laws or regulations relating to patent term extensions, purchase
discount and rebate arrangements with pharmaceutical manufacturers, or to
formulary management or other PBM services could also reduce the discounts or
rebates we receive. In addition, changes in federal or state laws or regulations or
the adoption of new laws or regulations relating to claims processing and billing,
including our ability to use MAC lists and collect transmission fees, could adversely

impact our profitability.

Our retail pharmacy, specialty pharmacy and LTC pharmacy operations have
also been affected by the margin pressures described above, including client
demands for lower prices, generic pricing and network reimbursement pressure.
In addition, as competition increases in the markets in which we operate, a
significant increase in general pricing pressures could occur, and this could require
us to reevaluate our pricing structures to remain competitive. A shift in the mix of
our pharmacy prescription volume towards programs offering lower reimbursement
rates could adversely affect our margins, including the shift in pharmacy mix
towards 90-day prescriptions at retail and the shift in pharmacy mix towards
Medicare Part D prescriptions. Finally, the margins of our LTC business are
further affected by the increased efforts of health care payors to negotiate
reduced or capitated pricing arrangements. These actions could also adversely
affect the margins of our LTC business.

The Form 10-K’s discussion of gross profits does not include a discussion on the LTC business.

Similarly, the Form 10-K highlights the risk of losing clients:
The possibility of client losses and/or the failure to win new business.

Our PBM business generates net revenues primarily by contracting with clients to
provide prescription drugs and related health care services to plan members. PBM
client contracts often have terms of approximately three years in duration, so
approximately one third of a PBM’s client base typically is subject to renewal each

Page 19 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 20 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

year. In some cases, however, PBM clients may negotiate a shorter or longer
contract term or may require early or periodic renegotiation of pricing prior to
expiration of a contract. Our clients are generally well informed and organized, can
move between our competitors and often seek competing bids prior to expiration of
their contracts. In addition, the reputational impact of a service-related incident
could negatively affect our business. These factors, together with the impact of
competitive pressures, could make it difficult for us to attract new clients, retain
existing clients and cross-sell additional services. Further, the PBM industry has
been affected by consolidation activity that may continue in the future. In the event
one or more of our PBM clients is acquired by an entity that is not also our client,
we may be unable to retain all or a portion of the acquired business. These
circumstances, either individually or in the aggregate, could result in an adverse
effect on our business and financial results. Therefore, we continually face
challenges in competing for new PBM business and retaining or renewing our
existing PBM business. With respect to our LTC business, reimbursement from
skilled nursing facilities for prescriptions we dispense is determined pursuant to
our agreements with those skilled nursing facilities. The termination of these
agreements generally causes our ability to provide services to any of the residents
of that facility to cease, resulting in the loss of revenue from any source for those
residents. There can be no assurance that we will be able to win new business or
secure renewal business on terms as favorable to us as the present terms.

Additionally, with respect to our retail and LTC pharmacy businesses,
reimbursement under Medicare Part D, as well as reimbursement from certain
private third-party payors, is determined pursuant to agreements that we negotiate
with those payors or their pharmacy benefit manager representatives. The loss of
those agreements, or a material change in the terms of those agreements, could
negatively impact the Company. In addition, restricted networks that exclude our
retail or specialty pharmacies negatively impact those businesses.”

There is no discussion of terminated agreements or lost revenues stemming from the LTC business.
The Form 10-K notes that net revenues decreased for the Retail/LTC segment, but the Form 10-K
states that it was “primarily due to a decline in same store sales of 2.6% as a result of the
previously-announced marketplace changes that restrict CVS Pharmacy from participating in
certain networks.” Front store same store sales decreased, “primarily driven by softer customer
traffic and efforts to rationalize promotional strategies.” Pharmacy same store sales decreased as
well, “due to recent generic introductions” and “from previously-discussed marketplace changes

that restrict CVS Pharmacy from participating in certain networks.” The only mention of the LTC

Page 20 -COMPLAINT

oO

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 21 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

business was that pharmacy revenue growth “may be impacted by industry changes in the LTC
business, such as continuing lower occupancy rates at skilled nursing facilities.” Similarly, while
gross profits increased, the Form 10-K notes that “gross profit for 2017 and 2016 has been
negatively impacted by price compression in the Pharmacy Services Segment and reimbursement
pressure in the Retail/LTC Segment.” The Form 10-K states that the “decrease in gross profit
dollars in both Retail Pharmacy and LTC in the year ended December 31, 2017, was primarily
driven by the continued reimbursement pressure as well as a loss of prescriptions in Retail
Pharmacy due to previously discussed network restrictions.”

56. Things appeared to look up in 2018. In a press release issued on May 2, 2018
concerning CVS’s financial results for its first quarter of 2018, the Company stated that net income
had increased, as had operating profits. The Form 10-Q filed with the SEC on May 2, 2018
expanded on the positive results: “Net revenues increased approximately $1.2 billion, or 2.6% in
the three months ended March 31, 2018, as compared to the prior year. The increase is due to
increases in the both Pharmacy Services Segment and the Retail/LTC Segment. . . . The increase
in the Retail/LTC Segment was primarily due to increased prescription volume and brand inflation,
_.. 2? The Form 10-Q pointed to “the shift of sales associated with the Easter holiday to the first
quarter” and the “impact of seasonal cough and cold” for the increase. The only statement
concerning results in the LTC business itself stated: “Pharmacy revenue growth has been impacted
by industry changes in the LTC business, such as continuing lower occupancy rates at skilled
nursing facilities. Pharmacy revenue continued to benefit from our ability to attract and retain
managed care customers, and the increased use of pharmaceuticals by an aging population as the
first line of defense for health care.” Gross profits increased as well. According to the Form 10-Q,

gross profits increased in the Retail/LTC segment because of “increased volume, improved

Page 21 -COMPLAINT

bk

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 22 of 61 PagelD #: 2

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

purchasing economics, and generic introductions . . .” The Form 10-K did not discuss issues in the

LTC business as impacting revenues or profits. Yet in later section discussing goodwill, the Form

 

10-Q noted:

Our LTC reporting unit continues to face challenges that may affect our ability to
grow the business at the rate that we had originally estimated when we made the
acquisition of Omnicare and when we performed our prior year annual goodwill
impairment test. These challenges include customer reimbursement pressures,
lower occupancy rates in skilled nursing facilities, the deteriorating financial health
of numerous skilled nursing facility customers, and client retention rates. We
recently made a number of additions and changes to our LTC management team to
better respond to these challenges. Our financial projections assume future script
growth from our senior living initiative, acquisitions, as well as cost savings from
labor productivity and other initiatives. The estimated fair value of our LTC
reporting unit is dependent on earnings multiples of market participants in the
pharmacy industry, including certain competitors and suppliers. The estimated fair
value is also dependent on the corporate income tax rate which was lowered from
35% to 21% as a result of the TCJA in December 2017, which had a positive impact
on future cash flows and the estimated fair value. If we do not achieve our forecasts,
given the small excess of fair value over the related carrying value in the prior year,
as well as current market conditions in the healthcare industry, it is reasonably
possible that the operational performance of the LTC reporting unit could be below
our current expectations in the near term and the goodwill of the LTC reporting unit
could be deemed to be impaired by a material amount.

57. While the Company tucked away concerns about the LTC business’s prospects in
the Form 10-K’s section on goodwill, the August 8, 2018 press release issued concerning CVS’s

second quarter 2018 financial results discussed the LTC business outright. The press release stated:

[CVS’s] LTC business has continued to experience challenges that have impacted
[CVS’s] ability to grow the business at the rate that was originally estimated when
the Company acquired Omnicare, Inc. in 2015. These challenges include lower
client retention rates, lower occupancy rates in skilled nursing facilities, the
deteriorating financial health of numerous skilled nursing facility customers, and
continued facility reimbursement pressures. Based on updated financial projections
developed during the second quarter of 2018, management determined that there
were indicators that the goodwill of the LTC business may be impaired, and
accordingly, an interim goodwill impairment test was performed as of June 30,
2018. The results of the impairment test showed that the fair value of the LTC
business was lower than the carrying value resulting in a $3.9 billion noncash pre-
tax and after-tax goodwill impairment charge. In addition to the lower financial

Page 22 -COMPLAINT

i)

 

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 23 of 61 PagelD #: 2

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

projections, higher risk-free interest rates and lower market multiples of the peer
group companies contributed to the amount of the goodwill impairment charge.

Despite this, the press release did not point to any of the named challenges as impacting the
Company’s or the Retail/LTC segment’s financial results. The Form 10-Q filed with the SEC on
August 8, 2018 10-Q also failed to mention the LTC business’s challenges as impacting financial
results. This is despite the Form 10-Q specifically stating: “In June 2018, LTC management
submitted their initial budget for 2019 and updated their 2018 annual forecast which showed a
deterioration in the financial results for the remainder of 2018 and in 2019, which also caused
management to update their long term forecast beyond 2019.” The Form 10-Q reports an increase
in net revenues for both the Pharmacy Services and Retail/LTC segments. For the Retail/LTC
segment, the Form 10-Q states that the increase in net revenues was “primarily due to increased
prescription volume and brand inflation, partially offset by continued reimbursement pressure and
the impact of recent generic introductions.” The Form 10-Q noted that “Pharmacy revenue growth
has been impacted by industry challenges in the LTC business, such as continuing lower
occupancy rates at skilled nursing facilities, as well as the deteriorating financial health of many
skilled nursing facilities.” But the next statement in the Form 10-Q is: “Pharmacy revenue
continued to benefit from our ability to attract and retain managed care customers, and the
increased use of pharmaceuticals by an aging population as the first line of defense for health care.”
It is unclear, based on these statements, whether the LTC business is negatively or positively
impacting revenues.

58. The Company’s statements concerning financial results for the third quarter of 2018
were no less confusing. The Form 10-Q filed with the SEC on November 6, 2018 stated:

During 2018, the LTC reporting unit has continued to experience challenges that

have impacted management’s ability to grow the business at the rate that was

originally estimated when the Company made the acquisition of Omnicare, Inc. and

Page 23 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 24 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

when the prior year annual goodwill impairment test was performed. These
challenges include lower client retention rates, lower occupancy rates in skilled
nursing facilities, the deteriorating financial health of numerous skilled nursing
facility customers, and continued facility reimbursement pressures. In June 2018,
LTC management submitted their initial budget for 2019 and updated their 2018
annual forecast which showed a deterioration in the financial results for the
remainder of 2018 and in 2019, which also caused management to update their long

term forecast beyond 2019.

The challenges in the LTC business and deteriorating financial results were discussed as part of
the Company’s goodwill. But little of the LTC business’s financial results or challenges were
discussed in terms of the impact on the Company’s financial results. For example, in discussing
net revenues in the Retail/LTC segment, the Form 10-Q states: “Pharmacy revenue growth has
been impacted by industry challenges in the LTC business, such as continuing lower occupancy
rates at skilled nursing facilities, as well as the deteriorating financial health of many skilled
nursing facilities. Pharmacy revenue continued to benefit from our ability to attract and retain
managed care customers, and the increased use of pharmaceuticals by an aging population as the
first line of defense for health care.” It is unclear, based on these statements, whether the LTC
business is negatively or positively impacting revenues. In discussing decreases in gross profits,
the Form 10-Q states: “pharmacy gross profit rates have been adversely affected by the efforts of
managed care organizations, PBMs and governmental and other third-party payors to reduce their
prescription drug costs, including the use of restrictive networks, as well as changes in the mix of
our business within the pharmacy portion of the Retail/LTC Segment.”

59. The previous statements were false and misleading because they failed to disclose
the financial health of the LTC business and the impact of the LTC business on the Company’s
financial results. Failing to disclose this information misled CVS stockholders and the public as to
the strength of the LTC business and the Company’s prospects.

b. False and Misleading Statements Concerning the Impact of Synergies and

Page 24 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 25 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

 

Customer Losses

60. Defendants caused the Company to make false and misleading statements
concerning the success of the LTC business. Specifically, Defendants failed to disclose that
synergies expected after the Omnicare acquisition caused the Company to lose customers, and that
the LTC business otherwise was losing customers en masse.

61. In their amended complaint, plaintiffs in City of Miami Fire Fighters’ and Police
Officers’ Ret. Trust and Int’l Union of Operating Engineers Pension Fund of Eastern Pennsylvania
and Delaware, Case No. 19-cv-1725 (S.D.N.Y. 2019) spoke to at least 19 former CVS or
Omnicare employees who they identified as confidential witnesses. One confidential witness left
CVS to join an LTC customer and promptly fired CVS. Another confidential witness stated that
the St. Louis region of the LTC business lost 50% of its business between 2015 and 2019. Yet
another confidential witness stated that CVS lost 30% of its LTC business in South Florida in
2016. One LTC affiliate closed just 18 months after the Omnicare acquisition closed after losing
almost all of its clients. Members of management, including Defendant Kraft, were aware of)
customer losses.

62.  Theconfidential witnesses also revealed that CVS implemented changes in the LTC
business via synergies that led to customer losses. Before the acquisition, Omnicare would send
multiple deliveries of pharmaceuticals a day to its customers. After the acquisition, CVS applied
its own delivery policy to LTC clients, which led to delays and eventual client losses. One
confidential witness stated that CVS implemented a system in the LTC business that prohibited

district managers from meeting with clients and channeled client communications to account

 

managers. The account managers are not as knowledgeable about the industry or clients as the|

district managers, upsetting clients. CVS moved Omnicare’s billing department into a centralized

 

Page 25 -COMPLAINT
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 26 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

billing department. This upset customers, as there were delays in determining if a product was
covered and then delays in treatment, and no relationship with the person handling the bills.
Ultimately, the changes drove away customers.

63. The loss of customers and issues with synergies were known by members of
management, as well as executive officers. Confidential witnesses stated that Defendant Kraft
attended a meeting where a large LTC client stated that it was moving its business to other
providers. Defendant Kraft received and had access to weekly operation reports from regional LTC
sales staff, And Defendant Kraft reported to Defendants Merlo and Denton. In addition, CVS used
SalesForce, a software program that allowed the LTC business to track the performance and status
of its clients. The Defendants had access to that information, as well as sales data shared across
the Company.

64. The customer losses and the negative impact of synergies were not disclosed to
CVS’s stockholders or the public until the damage had been done. Even then, the Defendants
disclosed the customer losses and synergies as issues impacting goodwill. Goodwill is the amount
paid in an acquisition over the book value of the purchased company.! What constitutes goodwill
varies; customer relations or intellectual property may be factors in determining goodwill. In the
case of the Omnicare acquisition, the Company stated in its Form 10-Q filed with the SEC on
October 30, 2015: “The goodwill represents future economic benefits expected to arise from the
Company’s expanded presence in the pharmaceutical care market, the assembled workforce
acquired, expected purchasing and revenue synergies, as well as operating efficiencies and cost
savings.” CVS determined that it had obtained approximately $9 billion in goodwill when it

acquired Omnicare, with $8.59 billion allocated to the Retail/LTC segment and $444 million

 

‘Goodwill Impairment Test: Understand the Basics,” Investopedia, Aug. 4, 2015,
https://www.investopedia.com/articles/professionals/08041 5/goodwill-impairment-test-understand-basics.asp.

Page 26 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 27 of 61 PagelD #: 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

allocated to the Pharmacy Services segment. Companies must perform annual goodwill
impairment tests to determine if the value of the goodwill has changed in value.” That is, companies

must determine if the stated value of goodwill is more than its fair market value. If so, the reduction

in value must be stated as a loss on financial statements.

65. The LTC business began losing customers soon after the Omnicare acquisition
closed. Yet for years there were no disclosures on customer losses or issues with synergies. The

Form 10-K filed with the SEC on February 9, 2016 discussed goodwill from the Omnicare

acquisition generally:

The goodwill represents future economic benefits expected to arise from the
Company’s expanded presence in the pharmaceutical care market, the assembled
workforce acquired, expected purchasing and revenue synergies, as well as
operating efficiencies and cost savings. Goodwill of $8.6 billion was allocated to
the Retail/LTC Segment and the remaining goodwill of $0.5 billion was allocated
to the Pharmacy Services Segment. .. . Intangible assets acquired include customer
relationships and trade names of $3.9 billion and $74 million, respectively, with
estimated weighted average useful lives of 19.1 and 2.9 years, respectively, and
18.8 years in total.

Notably, the Form 10-K discussed customer relationships as valued at $3.9 billion. Yet there was
no discussion of any client losses at that time.

66. It wasn’t until a year later that the Company discussed customer losses in the LTC
business. Still, the discussion focused on the risk of customer losses and failed to disclose data on

customer losses up to that point. As stated in the Form 10-K filed with the SEC on February 9,

2017:
The possibility of client losses and/or the failure to win new business.

* * *

With respect to our LTC business, reimbursement from skilled nursing facilities for
prescriptions we dispense is determined pursuant to our agreements with those
skilled nursing facilities. The termination of these agreements generally causes our

 

2 Td.
Page 27 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 28 of 61 PagelD #: 2

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

ability to provide services to any of the residents of that facility to cease, resulting
in the loss of revenue from any source for those residents. There can be no assurance
that we will be able to win new business or secure renewal business on terms as
favorable to us as the present terms. Additionally, with respect to our retail and
LTC pharmacy businesses, reimbursement under Medicare Part D, as well as
reimbursement from certain private third-party payors, is determined pursuant to
agreements that we negotiate with those payors or their pharmacy benefit manager
representatives. The loss of those agreements, or a material change in the terms of
those agreements, could negatively impact the Company. In addition, restricted
networks that exclude our retail or specialty pharmacies negatively impact those

businesses.

In discussing goodwill acquired from the Omnicare acquisition, the Form 10-K states:

The goodwill represents future economic benefits expected to arise from the
Company’s expanded presence in the pharmaceutical care market, the assembled
workforce acquired, expected purchasing and revenue synergies, as well as
operating efficiencies and cost savings. . . . Intangible assets acquired include
customer relationships and trade names of $3.9 billion and $74 million,
respectively, with estimated weighted average useful lives of 19.1 and 2.9 years,
respectively, and 18.8 years in total.

There was no other discussion of customer losses or issues with synergies.

67.

Later in 2017, the Company disclosed “client retention rates” and “expected cost

savings from labor productivity” in the context of the LTC business, but as issues concerning

goodwill. As stated in the Form 10-Q filed with the SEC on November 6, 2017:

 

As previously discussed, the results of our annual goodwill impairment test resulted
in the fair value of our LTC reporting unit exceeding its carrying value by
approximately 1%. Our multi-year cash flow projections for our LTC reporting unit
have declined from the prior year due to customer reimbursement pressures,
industry trends such as lower occupancy rates in skilled nursing facilities, and client
retention rates. Our projected discounted cash flow model assumes future script
growth from our senior living initiative and the impact of acquisitions. Such
projections also include expected cost savings from labor productivity and other
initiatives. Our market multiple method is heavily dependent on earnings multiples
of market participants in the pharmacy industry, including certain competitors and
suppliers. If we do not achieve our forecasts, given the small excess of fair value
over the related carrying value, as well as current market conditions in the
healthcare industry, it is reasonably possible that the operational performance of
the LTC reporting unit could be below our current expectations in the near term
and the LTC reporting unit could be deemed to be impaired by a material amount.

Page 28 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 29 of 61 PagelD #: 2

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

The Form 10-Q did not, in fact, discuss customer losses and the impact of synergies on the

Company’s financial results.

68. As with the Form 10-K filed in the previous year, the Form 10-K filed with the SEC

on February 14, 2018 focused on the risk of customer losses and failed to disclose data on customer

losses up to that point. As stated in the Form 10-K:

The possibility of client losses and/or the failure to win new business.

Our PBM business generates net revenues primarily by contracting with clients to
provide prescription drugs and related health care services to plan members. PBM
client contracts often have terms of approximately three years in duration, so
approximately one third of a PBM’s client base typically is subject to renewal each
year. In some cases, however, PBM clients may negotiate a shorter or longer
contract term or may require early or periodic renegotiation of pricing prior to
expiration of a contract. Our clients are generally well informed and organized, can
move between our competitors and often seek competing bids prior to expiration of
their contracts. In addition, the reputational impact of a service-related incident
could negatively affect our business. These factors, together with the impact of
competitive pressures, could make it difficult for us to attract new clients, retain
existing clients and cross-sell additional services. Further, the PBM industry has
been affected by consolidation activity that may continue in the future. In the event
one or more of our PBM clients is acquired by an entity that is not also our client,
we may be unable to retain all or a portion of the acquired business. These
circumstances, either individually or in the aggregate, could result in an adverse
effect on our business and financial results. Therefore, we continually face
challenges in competing for new PBM business and retaining or renewing our
existing PBM business. With respect to our LTC business, reimbursement from
skilled nursing facilities for prescriptions we dispense is determined pursuant to our
agreements with those skilled nursing facilities. The termination of these
agreements generally causes our ability to provide services to any of the residents
of that facility to cease, resulting in the loss of revenue from any source for those
residents. There can be no assurance that we will be able to win new business or
secure renewal business on terms as favorable to us as the present terms.

Additionally, with respect to our retail and LTC pharmacy businesses,
reimbursement under Medicare Part D, as well as reimbursement from certain
private third-party payors, is determined pursuant to agreements that we negotiate
with those payors or their pharmacy benefit manager representatives. The loss of
those agreements, or a material change in the terms of those agreements, could
negatively impact the Company. In addition, restricted networks that exclude our
retail or specialty pharmacies negatively impact those businesses.

* * *

Page 29 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 30 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Relationship with our retail and specialty pharmacy customers and the demand
for our products and services, including propriety brands.

The success of our business depends in part on customer loyalty, superior customer
service and our ability to persuade customers to frequent our retail stores and online
sites and to purchase products in additional categories and our proprietary brands.
Failure to timely identify or effectively respond to changing consumer preferences
and spending patterns, and evolving demographic mixes in our markets, an inability
to expand the products being purchased by our clients and customers, or the failure
or inability to obtain or offer particular categories of products could negatively
affect our relationship with our clients and customers and the demand for our
products and services and could result in excess inventories of products.

We offer our retail customers proprietary brand products that are available
exclusively at our retail stores and through our online retail sites. The sale of
proprietary products subjects us to unique risks including potential product liability
risks and mandatory or voluntary product recalls, potential supply chain and
distribution chain disruptions for raw materials and finished products, our ability to
successfully protect our intellectual property rights and the rights of applicable third
parties, and other risks generally encountered by entities that source, market and
sell private-label products. Any failure to adequately address some or all of these
risks could have an adverse effect on our business, results of operations and
financial condition. Additionally, an increase in the sales of our proprietary brands
may negatively affect our sales of products owned by our suppliers which,
consequently, could adversely impact certain of our supplier relationships. Our
ability to locate qualified, economically stable suppliers who satisfy our
requirements, and to acquire sufficient products in a timely and effective manner,
is critical to ensuring, among other things, that customer confidence is not
diminished. Any failure to develop sourcing relationships with a broad and deep
supplier base could adversely affect our financial performance and erode customer

loyalty.

Finally, our specialty pharmacy business focuses on complex and high-cost
medications, many of which are made available by manufacturers to a limited
number of pharmacies (so-called limited distribution drugs), that serve a relatively
limited universe of patients. As a result, the future growth of our specialty pharmacy
business is dependent largely upon expanding our base of drugs or penetration in
certain treatment categories. Any contraction of our base of patients or reduction in
demand for the prescriptions we currently dispense could have an adverse effect on
our business, financial condition and results of operations.

While the Form 10-K acknowledges that losing clients could be detrimental to the Company, there

is no other discussion of client losses in LTC except in the discussion on goodwill. The Form 10-
K states:

Page 30 -COMPLAINT

 

0
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 31 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

As previously discussed, the results of our annual goodwill impairment test resulted
in the fair value of our LTC reporting unit exceeding its carrying value by
approximately 1%, Our multi-year cash flow projections for our LTC reporting unit
have declined from the prior year due to customer reimbursement pressures,
industry trends such as lower occupancy rates in skilled nursing facilities, and client
retention rates. Our projected discounted cash flow model assumes future script
growth from our senior living initiative and the impact of acquisitions. Such
projections also include expected cost savings from labor productivity and other
initiatives. Our market multiple method is heavily dependent on earnings multiples
of market participants in the pharmacy industry, including certain competitors and
suppliers. If we do not achieve our forecasts, given the small excess of fair value
over the related carrying value, as well as current market conditions in the
healthcare industry, it is reasonably possible that the operational performance of
the LTC reporting unit could be below our current expectations in the near term
and the LTC reporting unit could be deemed to be impaired by a material amount.

The Form 10-K further states: “The goodwill represents future economic benefits expected to arise
from the Company’s expanded presence in the pharmaceutical care market, the assembled
workforce acquired, expected purchasing and revenue synergies, as well as operating efficiencies
and cost savings. . . . Intangible assets acquired include customer relationships and trade names of

$3.9 billion and $74 million, respectively, with estimated weighted average useful lives of 19.1

and 2.9 years, respectively, and 18.8 years in total.”

69. The Company’s disclosures changed in 2018. In the Form 10-Q filed with the SEC

on May 2, 2018, the Company stated:

Our LTC reporting unit continues to face challenges that may affect our ability to
grow the business at the rate that we had originally estimated when we made the
acquisition of Omnicare and when we performed our prior year annual goodwill
impairment test. These challenges include customer reimbursement pressures,
lower occupancy rates in skilled nursing facilities, the deteriorating financial health
of numerous skilled nursing facility customers, and client retention rates. We
recently made a number of additions and changes to our LTC management team to
better respond to these challenges. Our financial projections assume future script
growth from our senior living initiative, acquisitions, as well as cost savings from
labor productivity and other initiatives. . . . If we do not achieve our forecasts, given
the small excess of fair value over the related carrying value in the prior year, as
well as current market conditions in the healthcare industry, it is reasonably
possible that the operational performance of the LTC reporting unit could be below

Page 31 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 32 of 61 PagelD #: 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

our current expectations in the near term and the goodwill of the LTC reporting unit
could be deemed to be impaired by a material amount.

While the Form 10-Q acknowledges that “client retention rates” are a “challenge,” there is no
discussion of the data concerning client losses, the impact of synergies on client retention, or how
these challenges impact the Company’s financial results.

70. In apress release issued on August 8, 2018 concerning CVS’s financial results for
the second quarter of 2018, the Company finally admitted that it had a problem retaining
customers: “Our LTC business has continued to experience challenges that have impacted our
ability to grow the business at the rate that was originally estimated when the Company acquired
Omnicare, Inc. in 2015. These challenges include lower client retention rates, lower occupancy
rates in skilled nursing facilities, the deteriorating financial health of numerous skilled nursing
facility customers, and continued facility reimbursement pressures.” While the press release
acknowledges “lower client retention rates,” there is no further information provided on customer
losses or synergies. Instead, the press release states that the Company performed a goodwill
impairment that “showed that the fair value of the LTC business was lower than the carrying value
resulting in a $3.9 billion noncash pre-tax and after-tax goodwill impairment charge.”

71. Similarly, the Form 10-Q filed with the SEC on August 8, 2018 linked “challenges
that have impacted management’s ability to grow the [LTC] business at the rate that was originally
estimated when the Company made the acquisition of Omnicare, Inc. and when the prior year
annual goodwill impairment test was performed,” such as “lower client retention rates, lower
occupancy rates in skilled nursing facilities, the deteriorating financial health of numerous skilled
nursing facility customers, and continued facility reimbursement pressures” to goodwill. The
Company stated that in June 2018, forecasts showed a “deterioration in the financial results [for
the LTC business] for the remainder of 2018 and in 2019.” There is no discussion of what the

Page 32 COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 33 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

deterioration entailed, or how it impacted the Company’s financial results. Instead, CVS’s
management decided to analyze goodwill, which led to a $3.9 billion pre-tax goodwill impairment
charge, leaving just $2.7 billion in goodwill for the LTC business. The Form 10-Q notes that
challenges like client retention rates and synergies (“the ability to extract cost savings from labor
productivity and other initiatives”) might further lower the fair value of the LTC business:

Though we believe the financial projections used to determine the fair value of the
LTC reporting unit as of June 30, 2018 are reasonable and achievable, our LTC
reporting unit may continue to face challenges that may affect our ability to grow
the business at the rate we estimated when we performed such goodwill impairment
test. These challenges and some of the key assumptions included in our financial
projections to determine the estimated fair value of our LTC reporting unit include
client retention rates, occupancy rates in skilled nursing facilities, the financial
health of skilled nursing facility customers, facility reimbursement pressures, our
ability to execute our senior living initiative, our ability to make acquisitions and
integrate those businesses into our LTC operations in an orderly manner, as well as
our ability to extract cost savings from labor productivity and other initiatives. We
recently made a number of additions and changes to our LTC management team to
better respond to these challenges. The estimated fair value of our LTC reporting
unit is also dependent on earnings multiples of market participants in the pharmacy
industry, as well as the risk-free interest rate environment which impacts the
discount rate used in the discounted cash flow method. If we do not achieve our
forecasts, given that the fair value and the carrying value of the LTC reporting unit
were the same as of June 30, 2018, it is reasonably possible in the near term that
the goodwill of the LTC reporting unit could be deemed to be impaired again by a
material amount.

Even so, the Form 10-Q does not disclose the severity of customer losses, the success of the

synergies implemented to date, or how the “deterioration” of results in the LTC business have

impacted the financial results for the Company.

72. The Form 10-Q filed with the SEC on November 6, 2018 made similar statements:

During 2018, the LTC reporting unit has continued to experience challenges that
have impacted management’s ability to grow the business at the rate that was
originally estimated when the Company made the acquisition of Omnicare, Inc. and
when the prior year annual goodwill impairment test was performed. These
challenges include lower client retention rates, lower occupancy rates in skilled
nursing facilities, the deteriorating financial health of numerous skilled nursing
facility customers, and continued facility reimbursement pressures. In June 2018,

Page 33 -COMPLAINT

 

3
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 34 of 61 PagelD #: ¥4

LTC management submitted their initial budget for 2019 and updated their 2018
annual forecast which showed a deterioration in the financial results for the
remainder of 2018 and in 2019, which also caused management to update their long
term forecast beyond 2019. Based on these updated projections, management
determined that there were indicators that the LTC reporting unit’s goodwill may
be impaired and, accordingly, an interim goodwill impairment test was performed
during the second quarter of 2018. The results of the impairment test showed that
the fair value of the LTC reporting unit was lower than the carrying value, resulting
in a $3.9 billion pre-tax goodwill impairment charge in the second quarter of 2018.
The fair value of the LTC reporting unit was determined using a combination of a
discounted cash flow method and a market multiple method. In addition to the
lower financial projections, higher risk-free interest rates and lower market
multiples of the peer group companies contributed to the amount of the goodwill
impairment charge. As of September 30, 2018, the remaining goodwill balance in
the LTC reporting unit is approximately $2.7 billion.

The Form 10-Q also stated that challenges like client retention rates and synergies (“the ability to

extract cost savings from labor productivity and other initiatives”) might further lower the fair

value of the LTC business:

Though we believe the financial projections used to determine the fair value of the
LTC reporting unit in the third quarter of 2018 are reasonable and achievable, our
LTC reporting unit may continue to face challenges that may affect our ability to
grow the business at the rate we estimated when we performed such goodwill
impairment test. These challenges and some of the key assumptions included in our
financial projections to determine the estimated fair value of our LTC reporting unit
include client retention rates, occupancy rates in skilled nursing facilities, the
financial health of skilled nursing facility customers, facility reimbursement
pressures, our ability to execute our senior living initiative, our ability to make
acquisitions and integrate those businesses into our LTC operations in an orderly
manner, as well as our ability to extract cost savings from labor productivity and
other initiatives. We recently made a number of additions and changes to our LTC
management team to better respond to these challenges. The estimated fair value of
our LTC reporting unit is also dependent on earnings multiples of market
participants in the pharmacy industry, as well as the risk-free interest rate
environment which impacts the discount rate used in the discounted cash flow
method. If we do not achieve our forecasts, given that the fair value of the LTC
reporting unit only exceeded its carrying value by approximately 2% in the third
quarter of 2018, it is reasonably possible in the near term that the goodwill of the
LTC reporting unit could be deemed to be impaired again by a material amount.

Cc, CVS Erases the Remaining Goodwill and the Market Reacts

73. Defendants caused the Company to issue financial statements that were false and

Page 34 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 35 of 61 PagelD #: 3

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

misleading. The financial statements failed to disclose the true financial results for the LTC
business, and failed to disclose information about customer losses and issues with synergies in the
LTC business. The Company focused on goodwill, the excess between fair market value and the
purchase price of an asset. Instead of disclosing the LTC business’s financial results, the Company
opted to use goodwill to make vague assertions about issues with the LTC business’s performance.
This led to a goodwill impairment charge of $3.9 billion, leaving just $2.7 billion of goodwill
associated with the Omnicare assets.

74. The goodwill impairment analysis that led to the $3.9 billion impairment charge
should have been the final charge for the year. Even though the Form 10-Q filed with the SEC on
November 6, 2018 stated that there was a reasonable possibility that the LTC business’s goodwill
could be impaired again, the fair value of the LTC business was determined using a discounted
cash flow analysis, which utilizes forecasts created by management. Another impairment charge
would mean that management’s forecasts for the LTC business’s performance could not be trusted.

75. On February 20, 2019, the Company issued a press release disclosing financial
results for the fourth quarter and full year 2018. The press release noted that there was a decrease
in operating income and, ultimately, a net loss, both “primarily due to the goodwill impairment
charges in the Retail/LTC segment.” The Company stated:

The LTC business has continued to experience industry wide challenges that have

impacted our ability to grow the business at the rate that was originally estimated

when the Company acquired Omnicare, Inc. in 2015. These challenges include

lower occupancy rates in skilled nursing facilities, significant deterioration in the

financial health of numerous skilled nursing facility customers which resulted in a

number of customer bankruptcies in 2018, and continued facility reimbursement

pressures. As a result of these challenges, a goodwill impairment charge of $3.9

billion was recorded during the second quarter of 2018. During the fourth quarter

of 2018, the LTC reporting unit missed its forecast primarily due to operational

issues and customer liquidity issues, including one significant customer

bankruptcy. Additionally, LTC management submitted an updated final budget for
2019 which showed significant additional deterioration in the reporting unit’s

Page 35 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 36 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

projected financial results for 2019 compared to the analysis performed in the
second quarter of 2018, primarily due to continued industry and operational
challenges, which also caused management to make further updates to their long
term forecast beyond 2019. Based on these updated financial projections,
management determined that there were indicators that the goodwill of the LTC
business may be further impaired, and accordingly, an interim goodwill impairment
test was performed as of December 31, 2018. The results of the impairment test
showed that the fair value of the LTC business was lower than the carrying value
resulting in a $2.2 billion goodwill impairment charge. In addition to the lower
financial projections, lower market multiples of the peer group companies
contributed to the amount of the goodwill impairment charge.

The $2.2 billion impairment charge lowered the goodwill from the Omnicare acquisition to

approximately $431 million, a 95% drop from the $9 billion CVS determined that it had obtained

when it acquired Omnicare.

76. The closing stock price for CVS dropped from $64.22 per share at close on

February 20, 2019 to close at $61.95 per share on February 22, 2019.

77, The Company filed a Form 10-K with the SEC on February 28, 2019 that expanded
on the information provided in the February 20, 2019 press release. For the first time, the Company

disclosed risks related to the LTC business’s ability to retain clients. For example, the Form 10-K

stated:

The competitive success of our LTC pharmacy operations is dependent upon our
ability to compete in each geographic region where we have operations. In the
geographic regions we serve, we compete with PharMerica, our largest LTC
pharmacy competitor, as well as with numerous local and regional institutional
pharmacies, pharmacies owned by long-term care facilities and local retail
pharmacies. Our LTC pharmacy customers consist of skilled nursing facilities,
assisted living facilities, independent living communities, hospitals, correctional
facilities, and other health care service providers. One of our growth opportunities
is to increase our penetration rate in the assisted living segment, where residents
can choose which pharmacy will provide them with prescription drugs. The ability
of a resident of an assisted living facility to select the pharmacy that supplies him
or her with prescription drugs could adversely affect our business, financial
condition and results of operations because there can be no assurance that such

resident will select us.
The Form 10-K also states:

Page 36 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 37 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

We may lose clients and/or fail to win new business. If we fail to compete
effectively in the geographies and product areas in which we operate, including
maintaining or increasing membership in our Health Care Benefits segment, our
results of operations, financial condition and cash flows could be materially and

adversely affected.

* * *

With respect to our LTC pharmacy business, reimbursement from skilled nursing
facilities for prescriptions we dispense is determined pursuant to our agreements
with those skilled nursing facilities. The termination of these agreements generally
terminates our ability to provide services to any of the residents of that facility,
resulting in the loss of revenue from any source for those residents. There can be
no assurance that we will be able to win new business or secure renewal business
on terms as favorable to us as the present terms. Additionally, with respect to our
retail and LTC pharmacy businesses, reimbursement under Medicare Part D, as
well as reimbursement from certain private third-party payors, is determined
pursuant to agreements that we negotiate with those payors or their PBM
representatives. The loss of those agreements, or a material change in the terms of
those agreements, could adversely affect our results of operations and cash flows.
In addition, restricted networks that exclude our retail or specialty pharmacies
adversely affect those businesses.

Still, the Form 10-K doesn’t disclose the impact of the LTC business operations on the Company’s

financial results. The Form 10-K notes:

Pharmacy revenue growth has been adversely affected by industry challenges in the
LTC business, such as continuing lower occupancy rates at skilled nursing
facilities, as well as the deteriorating financial health of many skilled nursing
facilities which resulted in a number of customer bankruptcies in 2018. Pharmacy
revenue in 2018 continued to benefit from the Company’s ability to attract and
retain managed care customers and the increased use of pharmaceuticals by an
aging population as the first line of defense for health care.

However, there is no discussion of the financial impact of customer losses or synergies in the LTC
business. The closest statement involves goodwill. The Form 10-K noted:

[During 2018, the LTC reporting unit continued to experience industry wide
challenges that have impacted management’s ability to grow the business at the rate
that was originally estimated when the Company acquired Omnicare and when the
2017 annual goodwill impairment test was performed. These challenges include
lower client retention rates, lower occupancy rates in skilled nursing facilities, the
deteriorating financial health of numerous skilled nursing facility customers which
resulted in a number of customer bankruptcies in 2018, and continued facility
reimbursement pressures. In June 2018, LTC management submitted its initial

Page 37 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 38 of 61 PagelD #: 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

budget for 2019 and updated the 2018 annual forecast which showed a projected.
deterioration in the financial results for the remainder of 2018 and in 2019, which
also caused management to update its long-term forecast beyond 2019. Based on
these updated projections, management determined that there were indicators that
the LTC reporting unit’s goodwill may be impaired and, accordingly, management
performed an interim goodwill impairment test as of June 30, 2018. The results of
that interim impairment test showed that the fair value of the LTC reporting unit
was lower than the carrying value, resulting in a $3.9 billion pre-tax goodwill
impairment charge in the second quarter of 2018. The fair value of the LTC
reporting unit was determined using a combination of a discounted cash flow
method and a market multiple method. In addition to the lower financial
projections, higher risk-free interest rates and lower market multiples of peer group
companies contributed to the amount of the second quarter 2018 goodwill

impairment charge.

During the third quarter of 2018, the Company performed its required annual
impairment tests of goodwill. The results of these impairment tests indicated that
there was no impairment of goodwill. The results of the annual goodwill
impairment tests showed the fair values of the Pharmacy Services and Retail
Pharmacy reporting units exceeded their carrying values by significant margins and
the fair value of the LTC reporting unit exceeded its carrying value by
approximately 2%.

During the fourth quarter of 2018, the LTC reporting unit missed its forecast
primarily due to operational issues and customer liquidity issues, including one
significant customer bankruptcy. Additionally, LTC management submitted an
updated final budget for 2019 which showed significant additional deterioration in
the projected financial results for 2019 compared to the analyses performed in the
second and third quarters of 2018 primarily due to continued industry and
operational challenges, which also caused management to make further updates to
its long-term forecast beyond 2019. The updated projections continue to reflect
industry wide challenges including lower occupancy rates in skilled nursing
facilities, the significant deterioration in the financial health of numerous skilled
nursing facility customers and continued facility reimbursement pressures. Based
on these updated projections, management determined that there were indicators
that the LTC reporting unit’s goodwill may be impaired and, accordingly, an
interim goodwill impairment test was performed during the fourth quarter of 2018.
The results of that impairment test showed that the fair value of the LTC reporting
unit was lower than the carrying value, resulting in an additional $2.2 billion
goodwill impairment charge in the fourth quarter of 2018. In addition to the lower
financial projections, lower market multiples of peer group companies also
contributed to the amount of the fourth quarter 2018 goodwill impairment charge.
The fair value of the LTC reporting unit was determined using a methodology
consistent with the methodology described above for the analyses performed during
the second and third quarters of 2018.

Page 38 -COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

As of December 31, 2018, the remaining goodwill balance in the LTC reporting
unit is approximately $431 million.

Although the Company believes the financial projections used to determine the fair
value of the LTC reporting unit in the fourth quarter of 2018 are reasonable and
achievable, the LTC reporting unit may continue to face challenges that may affect
the Company’s ability to grow its business at the rate estimated when such goodwill
impairment test was performed. These challenges and some of the key assumptions
included in the Company’s financial projections to determine the estimated fair
value of the LTC reporting unit include client retention rates, occupancy rates in
skilled nursing facilities, the financial health of skilled nursing facility customers,
facility reimbursement pressures, the Company’s ability to execute its senior living
initiative, the Company’s ability to make acquisitions and integrate those
businesses into its LTC operations in an orderly manner, as well as the Company’s
ability to extract cost savings from labor productivity and other initiatives. The
Company has made a number of additions and changes to its LTC management
team to better respond to these challenges. The estimated fair value of the LTC
reporting unit also is dependent on earnings multiples of market participants in the
pharmacy industry, as well as the risk-free interest rate environment, which impacts
the discount rate used in the discounted cash flow valuation method. If the
Company does not achieve its forecasts, it is reasonably possible in the near term
that the goodwill of the LTC reporting unit could be deemed to be impaired again
by a material amount.

 

78.

CVS’s false and misleading statements have damaged the company. The closing

stock price for CVS dropped from a closing price of $57.83 on February 28, 2019 to close at $54.00

on March 6, 2019. Between January 2, 2018 and March 6, 2019, CVS’s stock dropped 26.5%, a

loss of $25.3 billion in market share. In addition, the false and misleading statements have

subjected CVS to two securities class actions, Anarkat v. CVS Health Corp. et al, Case No. 1:19-

cv-00437 (D.R.L) and Waterford Township Police & Fire Ret. Sys. v. CVS Health Corporation et

al, Case No. 1:19-cv-00434 (D.R.L), that assert that statements made between February 9, 2016

and February 20, 2019 were false and misleading and/or failed to disclose the performance of the

LTC business. The lawsuits expose CVS to millions of dollars in legal fees and potential damages.

Finally, the misconduct has damaged CVS’s credibility and reputation.

D. CVS Issues False and Misleading Proxy Statements

79.

In addition to the false and misleading statements discussed above, Defendants

Page 39 -COMPLAINT

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 39 of 61 PagelD #: 7

 

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 40 of 61 PagelD #: 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift,
Weldon, and White also caused the Company to issue false and misleading proxy statements
during the Relevant Period. The Schedule 14A Proxy Statements issued on April 8, 2016, March
31, 2017, and April 24, 2018 (collectively the “Proxies”) that sought stockholder votes to, among
other things, re-elect the Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane,
Merlo, Millon, Schapiro, Swift, Weldon, and White to serve on the Board.

80. Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo,
Millon, Schapiro, Swift, Weldon, and White drafted, approved, reviewed, and/or signed the
Proxies before they were filed with the SEC and disseminated to CVS’s stockholders. Defendants
Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift,
Weldon, and White negligently issued materially misleading statements in the Proxies. These

allegations are based solely on negligence, they are not based on any allegations of recklessness

 

or knowing conduct by or on behalf of Defendants Bracken, Brown, DeCoudreaux, DeParle,|
Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White, and they do not allege on|
do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference or any allegation of fraud, scienter, or recklessness with regard to the
Proxies allegations and related claims.

81. In support of re-electing themselves, Defendants Bracken, Brown, DeCoudreaux,

DeParle, Dorman, Finucane, Merlo, Millon, Swift, Weldon, White highlighted their supposed

oversight of the Company. The Schedule 14A Proxy Statement filed with the SEC on April 8, 2016

(the “2016 Proxy’’) stated:
The Board’s Role in Risk Oversight

The Board’s role in risk oversight involves both the full Board and its Committees.
The Audit Committee is charged with the primary role in carrying out risk oversight

Page 40 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 41 of 61 PagelD #: 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

responsibilities on behalf of the Board. Pursuant to its charter, the Audit Committee
annually reviews our policies and practices with respect to risk assessment and risk
management, including discussing with management the Company’s major risk
exposures and the steps that have been taken to monitor and mitigate such
exposures. As part of CVS Health’s ongoing Enterprise Risk Management process,
each of our major business units is responsible for identifying risks that could affect
achievement of business goals and strategies, assessing the likelihood and potential
impact of significant risks, prioritizing risks and actions to be taken in mitigation
and/or response, and reporting to management’s Executive Risk Steering
Committee on actions to monitor, manage and mitigate significant risks.
Additionally, the Chief Financial Officer (“CFO”), Chief Compliance Officer
(“CCO”) and General Counsel periodically report on the Company’s risk
management policies and practices to relevant Board Committees and to the full
Board. The Audit Committee reviews CVS Health’s major financial risk exposures
as well as major operational, compliance, reputational and strategic risks, including
developing steps to monitor, manage and mitigate those risks. In addition, each of
the other Board Committees is responsible for oversight of risk management
practices for categories of risks relevant to their functions. For example, the
Management Planning and Development Committee has oversight responsibility
for our overall compensation structure, including review of its compensation
practices, with a view to assessing associated risk. The Board is regularly updated
on specific risks in the course of its review of corporate strategy, business plans and
reports to the Board by its respective Committees.

The Board considers its role in risk oversight when evaluating our Corporate
Governance Guidelines and its leadership structure. Both the Corporate
Governance Guidelines and the Board’s leadership structure facilitate the Board’s
oversight of risk and communication with management. Our independent Chairman
and our CEO are focused on CVS Health’s risk management efforts and ensure that
risk matters are appropriately brought to the Board and/or its Committees for their

review.

 

82. In support of re-electing themselves, Defendants Bracken, Brown, DeCoudreaux, |

DeParle, Dorman, Finucane, Merlo, Millon, Swift, Weldon, and White highlighted their supposed

oversight of the Company. The Schedule 14A Proxy Statement filed with the SEC on March 31,

2017 (the “201

7 Proxy’) stated:

The Board’s Role in Risk Oversight

The Board’s role in risk oversight involves both the full Board and its Committees,

as well

as members of management.

The Audit Committee is charged with the primary role in carrying out risk
oversight responsibilities on behalf of the Board. Pursuant to its charter, the
Audit Committee annually reviews our policies and practices with respect

Page 41 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 42 of 61 PagelD #: 4,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

to risk assessment and risk management, including discussing with
management the Company’s major risk exposures and the steps that have
been taken to monitor and mitigate such exposures. The Audit Committee
also reviews CVS Health’s major financial risk exposures as well as major
operational, compliance, reputational and strategic risks, including
developing steps to monitor, manage and mitigate those risks.

e Each of our other Board Committees is responsible for oversight of risk
management practices for categories of risks relevant to their functions. For
example, the Management Planning and Development Committee has
oversight responsibility for our overall compensation structure, including
review of its compensation practices, with a view to assessing associated
risk. See “Compensation Risk Assessment” on page 26 for additional

information.

e As part of CVS Health’s ongoing Enterprise Risk Management process,
each of our major business units is responsible for identifying risks that
could affect achievement of business goals and strategies, assessing the
likelihood and potential impact of significant risks, prioritizing risks and
actions to be taken in mitigation and/ or response, and reporting to
management’s Executive Risk Steering Committee on actions to monitor,
manage and mitigate significant risks.

e Additionally, the CFO, Chief Compliance Officer and General Counsel
periodically report on the Company’s risk management policies and
practices to relevant Board Committees and to the full Board. The Board is
regularly updated on specific risks in the course of its review of corporate
strategy, business plans and reports to the Board by its respective
Committees

The Board considers its role in risk oversight when evaluating our Corporate
Governance Guidelines and its leadership structure. Both the Corporate
Governance Guidelines and the Board’s leadership structure facilitate the Board’s
oversight of risk and communication with management. Our independent Chairman
and our CEO are focused on CVS Health’s risk management efforts and ensure that
risk matters are appropriately brought to the Board and/or its Committees for their

review.
83. In support of re-electing themselves, Defendants Bracken, Brown, DeCoudreaux,

DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White highlighted their
supposed oversight of the Company. The Schedule 14A Proxy Statement filed with the SEC on
April 24, 2018 (the “2018 Proxy”) stated:

The Board’s Role in Risk Oversight

Page 42 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 43 of 61 PagelD #: 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

The Board’s role in risk oversight involves both the full Board and its Committees,
as well as members of management.

Risk Oversight Framework
Board of Directors

e Focuses on understanding Company-wide risks and ensuring that risk
matters are appropriately brought to the Board and/or its Committees for

review.

e Ensures that the Corporate Governance Guidelines and the Board’s
leadership structure facilitate the effective oversight of risk and
communication with management.

Board Committees

Each of our principal Board Committees is responsible for oversight of risk
management practices for categories of risks relevant to their functions.

Audit Committee

Primary committee charged with carrying out risk oversight responsibilities on
behalf of the Board, including reviewing financial, operational, compliance,
reputational and strategic risks.

n .
Management Nominating Patient Safety
. and es
Planning and and Clinical
Corporate .
Development Quality
: Governance .
Committee . | Committee
| Committee |
| |
Management

e Each major business unit is responsible for identifying risks, assessing the
likelihood and potential impact of significant risks, and reporting to
management’s Executive Risk Steering Committee on actions to monitor,
manage and mitigate significant risks.

e The CFO, Chief Compliance Officer and General Counsel periodically
report on the Company’s risk management policies and practices to relevant
Board Committees and to the full Board.

e The Audit Committee is charged with the primary role in carrying out risk
oversight responsibilities on behalf of the Board. Pursuant to its charter, the
Audit Committee annually reviews our policies and practices with respect

Page 43 -COMPLAINT

oO

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 44 of 61 PagelD #: 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

to tisk assessment and risk management, including discussing with
management the Company’s major risk exposures and the steps that have
been taken to monitor and mitigate such exposures. The Audit Committee
also reviews CVS Health’s major financial risk exposures as well as major
operational, compliance, cybersecurity, reputational and strategic risks,
including developing steps to monitor, manage and mitigate those risks.

e Each of our other Board Committees is responsible for oversight of risk
management practices for categories of risks relevant to their functions. For
example, the Management Planning and Development Committee has
oversight responsibility for our overall compensation structure, including
review of its compensation practices, with a view to assessing associated
risk. See “Compensation Risk Assessment” on page 25 for additional

information.

e As part of CVS Health’s ongoing Enterprise Risk Management process,
each of our major business units is responsible for identifying risks that
could affect achievement of business goals and strategies, assessing the
likelihood and potential impact of significant risks, prioritizing risks and
actions to be taken in mitigation and/or response, and reporting to
management’s Executive Risk Steering Committee on actions to monitor,
manage and mitigate significant risks.

e Additionally, the CFO, Chief Compliance Officer and General Counsel
periodically report on the Company’s risk management policies and
practices to relevant Board Committees and to the full Board. The Board is
regularly updated on specific risks in the course of its review of corporate
strategy, business plans and reports to the Board by its respective
Committees.

The Board considers its role in risk oversight when evaluating our Corporate
Governance Guidelines and its leadership structure. Both the Corporate
Governance Guidelines and the Board’s leadership structure facilitate the Board’s
oversight of risk and communication with management. Our independent Chairman
and our CEO are focused on CVS Health’s risk management efforts and ensure that
risk matters are appropriately brought to the Board and/or its Committees for their

review.

84. The Proxies thus assured stockholders that Defendants Bracken, Brown,
DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White
understood Company-wide risks, actively oversaw the Company’s risks and exposures and steps
taken to monitor and mitigate risk exposures. In reality, Defendants Bracken, Brown,

DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White
Page 44 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 45 of 61 PagelD #: 4,

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

were utterly failing in their oversight duties by allowing the Company to operate with inadequate
internal controls which resulted in the failure to disclose or prevent the Defendants from causing
the Company to make materially false and misleading statements concerning the LTC business’s
financial performance, customer losses, synergies and the impact of the LTC business’s financial
performance on the Company’s financial results.

85. As aresult of these misleading statements, the Company’s stockholders voted via
an uninformed stockholder vote to re-elect Defendants Bracken, Brown, DeCoudreaux, DeParle,
Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White to the Board.

E. The Board Breached its Fiduciary Duties
86. As officers and/or directors of CVS, the Defendants owed CVS fiduciary duties of|

good faith, loyalty, and candor, and were and are required to use their utmost ability to control and
manage CVS in a fair, just, honest and equitable manner. The conduct of the Director Defendants
involves a knowing or reckless violation of their obligations as directors and officers of CVS, the
absence of good faith on their part, and a reckless disregard for their duties to the Company that
Director Defendants were aware or should have been aware posed a risk of serious injury to the
Company.

87, Defendants, because of their positions of control and authority as directors and/or
officers of CVS, were able to and did exercise control over the wrongful acts complained of herein.
As officers and/or directors of a publicly-traded company, the Defendants had a duty to prevent
the dissemination of inaccurate and untruthful information regarding CVS’s financial condition,
performance, growth, operations, financial statements, business, management, earnings, internal

controls, and business prospects, so as to ensure that the market price of the Company’s common

Page 45 COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 46 of 61 PagelD #: 4,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

stock would be based upon truthful and accurate information.

88. To discharge their duties, the officers and directors of CVS were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors and CVS were required to,

among other things:

a.

Ensure that the Company complied with its legal obligations and
requirements, including acting only within the scope of its legal authority
and disseminating truthful and accurate statements to the SEC and the
Company’s stockholders;

Conduct the affairs of the Company in a lawful, efficient, business-like
manner to provide the highest quality performance of its business, to avoid
wasting the Company’s assets, and to maximize the value of the Company’s
stock;

Refrain from unduly benefiting themselves and other Company insiders at
the expense of the Company;

Properly and accurately guide investors and analysts as to the true financial
condition of the Company at any given time, including making accurate
statements about the Company’s financial results and prospects, and
ensuring that the Company maintained an adequate system of financial
controls such that the Company’s financial reporting would be true and
accurate at all times;

Remain informed as to how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions

Page 46 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 47 of 61 PagelD #: 47

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

or practices, make reasonable inquiry in connection therewith, and take
steps to correct such conditions or practices and make such disclosures as
necessary to comply with federal and state securities laws; and

f. Ensure that the Company is operated in a diligent, honest, and prudent
manner in compliance with all applicable federal, state, and local laws, rules
and regulations.

89. The conduct of the Defendants complained of herein involves a knowing and
culpable violation of their obligations as officers and directors of the Company, the absence of
good faith on their part, or a reckless disregard for their duties to the Company and its stockholders,
which the Defendants were aware, or should have been aware, posed a risk of serious injury to the
Company.

90. CVS maintains a Code of Conduct that applies to directors, officers and all other
employees of CVS. The Code of Conduct states:

CVS Health is committed to upholding the highest ethical standards and complying

with applicable laws and regulations, federal health care program requirements, this
Code and any other Company policies or requirements.

* * *

The Sarbanes-Oxley Act of 2002 (SOX) requires certain Company leaders to certify
to the truth and accuracy of Company financial statements. SOX also mandates that
we maintain appropriate financial controls, report significant fraud and keep
detailed and accurate records of all of our business operations. We will maintain
books, records and accounts that accurately reflect the business transactions and
assets of CVS Health®. If you have a role in public financial communications,
make sure disclosures are full, fair, accurate, timely and understandable.

* * *

All colleagues must:

Page 47 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 48 of 61 PagelD #: 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

e Understand and follow the Code and Company policies and procedures.

e Conduct your work and professional activities ethically and in accordance
with all applicable laws, regulations, Federal health care program
requirements, corporate integrity agreements and court orders.

# * *

Leadership Responsibilities

While setting the tone at the top, CVS Health leadership must “walk the talk” and
demonstrate the Company’s values in all of their dealings on its behalf. CVS Health
leaders are responsible for making strategic business decisions that align with our
ethical standards and with this Code.

CVS Health leaders, including Managers and Supervisors, must also be
knowledgeable about the content and operation of the Compliance and Integrity
Program. The leadership team plays an important role in building integrity, respect,
credibility and long-term sustainability for the Company.

Because leadership sets an example for all colleagues, they must:

e Maintain a positive, ethical work environment;

e Make certain that colleagues understand what is expected of them both
professionally and ethically;

e Maintain an open door policy on a routine basis for colleagues to ask
questions and raise concerns;

e Address issues raised by colleagues by listening and taking action, when
appropriate;

e Ensure colleagues complete all training in a timely manner;

e Address all reports of misconduct and never ignore misconduct or
retaliation;

e Reinforce this Code with colleagues;

e Communicate all policies and procedures,
e Be fair and objective; and

e Bea positive role model.

Financial Leaders

Page 48 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 49 of 61 PagelD #: 49

1
Financial leaders have special responsibilities related to Sarbanes-Oxley
2 requirements. They must establish, maintain and periodically certify the adequacy
of internal controls for financial reporting. These leaders are also responsible for
3 reporting material deficiencies or weaknesses in the Company’s internal controls.
4 9]. The Board’s Audit Committee is tasked with assisting the Board in its oversight of

5 || the integrity of the Company’s financial statements, the performance of internal audits, and the
6 Company’s compliance program. Specifically, according to the Audit Committee’s charter, the

7 || Audit Committee’s responsibilities include:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

° The Committee shall discuss with the independent auditor its
responsibilities under generally accepted auditing standards, review and approve
the scope and staffing of the independent auditor’s annual audit plan(s), with
emphasis on accounting and financial areas where the Committee, management, or
the accountants believe special attention should be directed, and discuss any
significant findings from the audit, including any problems or difficulties

encountered.

® At least annually, the Committee shall review the annual internal audit plan
with the senior officer or officers responsible for the internal audit function of the
Company. The review shall focus on the scope and effectiveness of internal audit
activities and the department’s capability to fulfill its objectives.

® As appropriate, the Committee shall meet to review and discuss with
management, the internal auditors and the independent auditor, in separate
meetings, if the Committee deems it necessary:

o the annual audited financial statements, including the Company’s specific
disclosures under “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”, prior to the filing of the Company’s
Form 10-K;

o the quarterly financial statements, including the Company’s specific
disclosures under “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”, prior to the filing of the Company’s

Form 10-Q;

© analyses or other written communications prepared by management and/or
the independent auditor setting forth significant judgments made in
connection with the preparation of the financial statements, including
analyses of the effects of alternative GAAP methods on the financial
statements and estimates made by management having a material impact on

Page 49 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 50 of 61 PagelD #: 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

the financial statements;
othe critical accounting policies and practices of the Company;
o off-balance sheet transactions and structures;

© any major issues regarding accounting principles and financial statement
presentations, including any significant changes in the Company’s selection
or application of accounting principles;

© significant variations in financial information between reporting periods;
and

o the effect of regulatory and accounting initiatives or actions applicable to
the Company (including any SEC investigations or proceedings)and any
significant accounting, reporting, regulatory and other developments
affecting the Company’s annual and quarterly financial statements, related
footnotes and related disclosures.

° The Committee shall, in conjunction with the Chief Executive Officer (the
“CEO”) and CFO of the Company, at least annually review and approve the
Company’s disclosure controls and procedures and also review the Company’s
internal controls over financial reporting. The review of internal controls over
financial reporting shall include whether there are any significant deficiencies and
material weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to affect the Company’s ability to record,
process, summarize and report financial information and any fraud involving
management or other employees with a significant role in internal control over
financial reporting. The Committee shall also review any special audit steps
adopted in light of material contro] deficiencies.

° The Committee shall periodically review and approve and shall oversee
compliance with the Company’s Code of Conduct and report on such compliance
to the Board. The Committee shall also review and consider any requests for
waivers of the Company’s Code of Conduct for the Company’s directors, executive
officers and other senior financial officers, and shall make a recommendation to the
Board with respect to such request for a waiver.

92. In violation of the Audit Committee Charter, and their general duties as members
of the Audit Committee, Defendants Aguirre, DeCoudreaux, Ludwig, Millon, Schapiro and Swift
conducted little, if any, oversight of the Company’s internal controls over financial reporting,
resulting in materially false and misleading statements regarding the Company’s business and

consciously disregarded their duties to monitor such controls. The Audit Committee’s complete

Page 50 -COMPLAINT

O

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 51 of 61 PagelD #: Sf

failure to perform their duties in good faith resulted in misrepresentations to the public and the
Company’s stockholders.

93. In addition, as officers and directors of a publicly-traded company whose common
stock was registered with the SEC pursuant to the Exchange Act, the Defendants had a duty not to
effect the dissemination of inaccurate and untruthful information with respect to the Company’s
financial condition, performance, growth, operations, financial statements, business, products,
management, earnings, internal controls, and present and future business prospects, so that the
market price of the Company’s common stock would be based upon truthful and accurate
information. Accordingly, the Defendants breached their fiduciary duties by knowingly or
recklessly causing the Company to make false and misleading statements of material fact about
the Company’s maintaining adequate internal controls and compliance with applicable rules and
regulations.

94, The Defendants’ flagrant violations of their fiduciary duties and unwillingness to
heed the requirements of their company’s Code of Ethics and Audit Committee Charter have
inflicted, and will continue to inflict, significant harm on CVS.

DERIVATIVE ALLEGATIONS

95. Plaintiff brings this action derivatively in the right and for the benefit of CVS to
redress injuries suffered by CVS as a direct result of the Director Defendants’ breaches of fiduciary
duty. CVS is named as a nominal defendant solely in a derivative capacity. This is not a collusive
action to confer jurisdiction on this Court that it would not otherwise have.

96. Plaintiff will adequately and fairly represent the interests of CVS in enforcing and|

prosecuting the Company’s rights.

97. Plaintiff was a stockholder of CVS at the time of the wrongdoing complained of,

Page 51 COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 52 of 61 PagelD #: 52

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

has continuously been a stockholder since that time, and is currently a CVS stockholder.
DEMAND FUTILITY ALLEGATIONS

98, Plaintiff repeats, re-alleges, and incorporates by reference each and every
allegations set forth as though fully set forth herein.

99. The CVS Board currently has 16 members: Defendants Aguirre, Bertolini,
Bracken, Brown, DeCoudreaux, DeParle, Dorman, Farah, Finucane, Ludwig, Merlo, Millon,
Schapiro, Swift, Weldon and White.

100. Plaintiff has not made any demand on CVS’s current Board to institute this action
against the Director Defendants, as any pre-suit demand would be excused. The Board is incapable
of making an independent and disinterested decision to institute and vigorously prosecute this
action.

1. Director Defendants Face a Substantial Likelihood of Liability

101. As alleged above, Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman,
Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White breached their fiduciary duties by
negligently issuing the materially false and misleading Proxies soliciting the reelection of
themselves to the Board. Accordingly, Defendants Bracken, Brown, DeCoudreaux, DeParle,
Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White face a substantial

likelihood of negligence liability for issuing the Proxies and any demand upon these defendants is

therefore futile.

102. The Director Defendants face a substantial likelihood of liability for their individual
misconduct. As alleged above, the Director Defendants breached their fiduciary duties by allowing
the Company to issue the materially false and misleading statements described above. The Director

Defendants had a duty to ensure that the Company’s SEC filings, press releases, and other public

Page 52 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 53 of 61 PagelD #: 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

statements and presentations concerning its business, operations, prospects, internal controls, and
financial statements were accurate.

103. In addition, the Director Defendants owed a duty to, in good faith and with due
diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s
internal controls were sufficiently robust and effective (and/or were being implemented
effectively), and to ensure that the Board’s duties were being discharged in good faith and with
the required diligence and due care. Instead, the Director Defendants knowingly and/or with
reckless disregard reviewed, authorized, and/or caused the publication of the materially false and
misleading statements discussed above that caused the Company’s stock to trade at artificially
inflated prices and misrepresented the financial health of CVS.

104. The Director Defendants’ making or authorization of these false and misleading
statements, failure to timely correct such statements, failure to take necessary and appropriate steps
to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were
being implemented effectively), and failure to take necessary and appropriate steps to ensure that
the Board’s duties were being discharged in good faith and with the required due diligence
constitute breaches of fiduciary duties that have resulted in the Director Defendants facing a
substantial likelihood of liability. If the Director Defendants were to bring a suit on behalf of CVS
to recover damages sustained as a result of this misconduct, they would expose themselves and
their colleagues to significant liability. For this reason, demand is futile as to the Director

Defendants.

2. Defendants Merlo and Bertolini Lack Independence Because of their Roles at
CVS

105. As CEO of CVS Defendant Merlo depends upon his position for his livelihood and
thus is not independent, as supported by CVS’s identifying him as not being independent.

Page 53 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 54 of 61 PagelD #: 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Defendant Bertolini is also identified by CVS as not being independent. Therefore, Defendants

Merlo and Bertolini cannot independently consider any demand.

3. Defendants Aguirre DeCoudreaux, Ludwig, Millon, Schapiro and Swift are not
Disinterested Because They Were Members of the Audit Committee

106. The Audit Committee assists the Board with its oversight of the Company’s
financial statements, the performance of the Company’s internal audit function and the Company’s
compliance prberaté. One of the Audit Committee’s responsibilities is to review the Company’s
annual audited financial statements, quarterly financial statements, analyses or other written
communications prepared by management in connection with the financial statements, and the
critical accounting policies and practices of the Company. The Audit Committee was thus
responsible for reviewing and approving CVS’s earnings releases, which include the press
releases, Forms 10-Q and 10-K filed between February 9, 2016 and February 28, 2019. Defendants
Aguirre, DeCoudreaux, Ludwig, Millon, Schapiro and Swift were members of the Audit
Committee during the relevant time period and were thus responsible for knowingly or recklessly
allowing the improper statements related to the Company’s earnings guidance and financial and
disclosure controls. Through their knowledge or reckless disregard, Defendants Aguirre,
DeCoudreaux, Ludwig, Millon, Schapiro and Swift caused improper statements by the Company.
Accordingly, Defendants Aguirre, DeCoudreaux, Ludwig, Millon, Schapiro and Swift breached
their fiduciary duty of loyalty and good faith because they participated in the misconduct described

above. They face a substantial likelihood of liability for these breaches, making any demand on

them futile.

107. Based on the facts alleged herein, there is a substantial likelihood that Plaintiff will

be able to prove that these individuals breached their fiduciary duties by condoning the misconduct

Page 54 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 55 of 61 PagelD #: 5

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

and failing to take meaningful action to remedy the resultant harm.
CLAIMS FOR RELIEF
COUNT I
Breach of Fiduciary Duty
(Derivatively Against the Director Defendants)
108. Plaintiff incorporates each and every allegation set forth above as if fully set forth
herein.

109. Each of the Defendants owed and owes CVS the highest obligations of loyalty,

good faith, candor, and oversight.

110. Each of the Defendants violated and breached their fiduciary duties of loyalty, good
faith, candor and oversight to the Company.

111. The Director Defendants’ conduct set forth herein was due to their intentional or
reckless breach of the fiduciary duties they owed to the Company. In breach of their fiduciary
duties, the Director Defendants failed to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls.

112. In addition, the Director Defendants further breached their fiduciary duties owed to
CVS by willfully or recklessly making and/or causing the Company to make false and misleading
statements and omissions of material fact and allowing the Company to operate with inadequate
internal controls which resulted in the misrepresentations and failure to disclose the financial
performance of the LTC business, the extent of client losses and the impact of synergies on client
retention and the LTC business’s performance. The Director Defendants failed to correct and cause
the Company to fail to rectify any of the wrongs described herein or correct the false and

misleading statements and omissions of material fact, exposing them to personal liability to the

Page 55 -COMPLAINT

oO

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 56 of 61 PagelD #: 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Company for breaching their fiduciary duties.

113. The Director Defendants had actual or constructive knowledge that they had caused
the Company to improperly engage in the wrongdoing set forth herein and to fail to maintain
adequate internal controls. The Director Defendants had actual knowledge that the Company was
engaging in the wrongdoing set forth herein, and that internal controls were not adequately
maintained, or acted with reckless disregard for the truth, in that they caused the Company to
improperly engage in the wrongdoing and to fail to maintain adequate internal controls, even
though such facts were available to them. Such improper conduct was committed knowingly or
recklessly and for the purpose and effect of artificially inflating the price of the Company’s
securities. The Director Defendants, in good faith, should have taken appropriate action to correct
the schemes alleged herein and to prevent them from continuing to occur.

114. Asa direct and proximate result of the breaches of duty alleged herein, CVS has
sustained and will sustain significant damages.

115. Asa result of the misconduct alleged herein, these Defendants are liable to the
Company.

116. Plaintiff, on behalf of CVS, has no adequate remedy at law.

COUNT II
Breach of Fiduciary Duty

(Derivatively Against Defendants Merlo, Denton, Roberts, Kraft and Boratto)

117. Plaintiff incorporates each and every allegation set forth above as if fully set forth
herein.

118. Defendants Merlo, Denton, Roberts, Kraft and Boratto are executive officers of the

Company. As executive officers, Defendants Merlo, Denton, Roberts, Kraft and Boratto owed and

Page 56 -COMPLAINT

Oo

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 57 of 61 PagelD #: 5

owe CVS the highest obligations of loyalty, good faith, due care, oversight, and candor.

119. Defendants Merlo, Denton, Roberts, Kraft and Boratto breached their fiduciary
duties owed to CVS by willfully or recklessly making and/or causing the Company to make false
and misleading statements and omissions of material fact, failing to disclose the financial
performance of the LTC business, the extent of client losses and the impact of synergies on client
retention and the LTC business’s performance. Defendants Merlo, Denton, Roberts, Kraft and
Boratto failed to correct and cause the Company to fail to rectify any of the wrongs described
herein or correct the false and misleading statements and omissions of material fact.

120. Asa direct and proximate result of the breaches of duty alleged herein, CVS has
sustained and will sustain significant damages.

121. Asa result of the misconduct alleged herein, Defendants Merlo, Denton, Roberts,
Kraft and Boratto are liable to the Company.

122. Plaintiff, on behalf of CVS, has no adequate remedy at law.

COUNT Il
Violation of Section 14(a) of the Exchange Act
(Against Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo,
Millon, Schapiro, Swift, Weldon, and White)

123. Plaintiff incorporates each and every allegation set forth above as if fully set forth
herein.

124, The section 14(a) Exchange Act claims alleged herein are based solely on
negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf
of Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon,
Schapiro, Swift, Weldon, and White. The section 14(a) Exchange Act claims detailed herein do
not allege and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance

upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard

Page 57 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 58 of 61 PagelD #: 58

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

to the nonfraud claims.

125. Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo,
Millon, Schapiro, Swift, Weldon, and White negligently issued, caused to be issued, and
participated in the issuance of materially misleading written statements to stockholders which were
contained in the 2016, 2017 and 2018 Proxies. In the Proxies, the Board solicited stockholder votes
to reelect Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon,
Schapiro, Swift, Weldon, and White to the Board.

126. The Proxies, however, misrepresented and failed to disclose the Board’s risk
oversight and the Company’s inadequate internal controls, which facilitated the illegal behavior
described herein. By reasons of the conduct alleged herein, Defendants Bracken, Brown,
DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro, Swift, Weldon, and White
violated section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’
wrongful conduct, CVS misled and deceived its stockholders by making materially misleading
statements that were essential links in stockholders following the Company’s recommendation and
voting to reelect Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo,
Millon, Schapiro, Swift, Weldon, and White.

127. Plaintiff, on behalf of CVS, thereby seeks relief for damages inflicted upon the
Company based upon the misleading Proxies in connection with the improper reelection of
Defendants Bracken, Brown, DeCoudreaux, DeParle, Dorman, Finucane, Merlo, Millon, Schapiro,
Swift, Weldon, and White to the Board.

RELIEF REQUESTED

WHEREFORE, Plaintiff demands judgment as follows:

Page 58 -COMPLAINT

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 59 of 61 PagelD #: 59

10

11

12

13

14

15

16

17

18 |

19

20

21

22

23

24

A. Declaring that Plaintiff may maintain this derivative action on behalf of CVS and

that Plaintiff is a proper and adequate representative of the Company,

B. Against all of the Defendants and in favor of CVS for the amount of damages
sustained by the Company as a result of the acts and transactions complained of herein;

C. Granting appropriate equitable relief to remedy the Defendants’ breaches of
fiduciary duties, including, but not limited to the institution of appropriate corporate governance
measures;

D. Awarding CVS restitution from Defendants, and each of them, and ordering
disgorgement of all profits, benefits and other compensation obtained by Defendants;

E, Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

F, Granting such other and further equitable relief as this Court may deem just and|

proper.

JURY DEMAND

Plaintiff demands a trial by jury.

Dated: January fy 2020

HIGGINS C Nae & COONEY, LLP

GS (G fe

Steptien P. Cats (# d {5 4
10 Dorrance Street, Suite 400
Providence, RI 02903

Telephone: (401) 272-3500
Facsimile: (401) 273-8780

Email: scooney/(a/hcc-law.com

Attorneys for Plaintiff

Page 59 -COMPLAINT

 

 
Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 60 of 61 PagelD #: 60

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

ROWLEY LAW PLLC

Shane T. Rowley, Esq.

Danielle Rowland Lindahl, Esq.

50 Main Street, Suite 1000

White Plains, New York 10606

Phone: (914) 400-1920

Fax: (914) 301-3514

Email: srowley@rowleylawpllc.com
drl@rowleylawpllc.com

Page 60 -COMPLAINT

 
 

Case 1:20-cv-00024-MSM-PAS Document1 Filed 01/16/20 Page 61 of 61 PagelD #: 61

VERIFICATION

 

{, Gerald Joseph Lovo. am the aanied plaintiff in the above-liled action. | have
read the foregoing Verified Stockholder Derivative Complaint, know the contents
thergot and authorized its filing. The contents alleged therein are true to ma own
knowledge, except as to matters therein Mated to be aileged upon information and belied.
and as to those matiers { believe them 10 be trac, | frther dectare that I aim a current
holder. and have been a holder. of CVS Health Corporation common stock during the
lime period in which the wrongful conduct alleged and complained of occurred.

T declare under penalty of perjury that the foregoing is true and correct, Fxecuted

ais
tiga day of November. 2019.

 

 

Gerald IP: Lover
